 1
 2   Michael P. Lehmann (Cal. Bar No. 77152)
     Bonny E. Sweeney (Cal. Bar No. 176174)
 3   Christopher L. Lebsock (Cal. Bar No. 184546)
 4   Samantha J. Stein (Cal. Bar No. 302034)
     HAUSFELD LLP
 5   600 Montgomery Street, Suite 3200
 6   San Francisco, CA 94111
     Tel: (415) 633-1908
 7   Fax: (415) 358-4980
 8   E-mail: mlehmann@hausfeld.com
     E-mail: bsweeney@hausfeld.com
 9   E-mail: clebsock@hausfeld.com
10   E-mail: sstein@hausfeld.com

11   Michael D. Hausfeld
12   HAUSFELD LLP
     1700 K Street NW, Suite 650
13   Washington, DC 20006
14   Telephone: (202) 540-7200
     Facsimile: (202) 540-7201
15   E-mail: mhausfeld@hausfeld.com
16
     Counsel for Olean Wholesale Grocery Cooperative, Inc.
17   and Interim Lead Counsel for the Proposed Direct Purchaser Class
18   [Additional Counsel Listed on Signature Page]
19
                         UNITED STATES DISTRICT COURT
20
                       SOUTHERN DISTRICT OF CALIFORNIA
21
22
     IN RE: PACKAGED SEAFOOD                       Case No. 15-MD-2670 JLS (MDD)
23   PRODUCTS ANTITRUST LITIGATION
24                                                 FOURTH CONSOLIDATED
                                                   DIRECT PURCHASER CLASS
25                                                 COMPLAINT [Redacted]
     This filing relates to the Direct Purchaser
26   Plaintiff Class Action Track
                                                   JURY TRIAL DEMANDED
27
28

     FOURTH CONSOLIDATED DIRECT
     PURCHASER CLASS ACTION COMPLAINT                   CASE NO. 15-MD-2670-JLS (MDD)
 1                                           TABLES OF CONTENTS
 2   I.       NATURE OF THE ACTION. .......................................................................... 1
 3   II.      JURISDICTION AND VENUE....................................................................... 5
     III.     PLAINTIFFS. ................................................................................................... 6
 4   IV.      DEFENDANTS. ............................................................................................... 8
 5            A. Thai Union Group And Tri-Union........................................................... 8
              B.     Bumble Bee, Lion Capital, Lion Americas, and Big Catch Cayman .... 14
 6
              C.     Dongwon And StarKist.......................................................................... 38
 7
     V.   AGENTS. ....................................................................................................... 47
 8   VI. INTERSTATE TRADE AND COMMERCE................................................ 47
 9   VII. FACTUAL ALLEGATIONS. ........................................................................ 48
          A. The Nature Of, Concentration Of, And Consolidation In, The Domestic
10           PSP Market. ........................................................................................... 48
11                      Nature of the Domestic PSP Market. ................................................. 48
12                      Concentration In The Domestic PSP Market. .................................... 52
13                      Consolidation In The Domestic PSP Market. .................................... 52
14                      Barriers To Entry In The Domestic PSP Market................................ 53
15            B.     Demand, Supply, And Pricing in the Domestic PSP Market. ............... 53
16                      The Oversupply of Tuna. .................................................................... 53
17                      Price Declines In Raw Skipjack Due To Oversupply. ....................... 55

18                      Declining Domestic Consumption Of Canned Tuna.......................... 56
                        Domestic Pricing Of Canned Tuna..................................................... 57
19
              C.     DOJ’s Criminal Investigation Reveals That The Pricing for PSPs
20
                     Produced By Defendants Was The Result of Collusion........................ 59
21            D.     Methods By Which Defendants Effectuated Their Collusive Scheme. 62
22                      Collusion On 2011 Price Increases..................................................... 63
23                      Collusion On List Price Increases In 2011-12.................................... 66
24                      Collusion On Promotional Activity. ................................................... 68
25                      Other Collusive Conduct. ................................................................... 69
26                      Other Opportunities To Collude. ........................................................ 70
27            E.     Defendant Parent Companies Recognized the Benefits of the
                     Conspiracy. ............................................................................................ 72
28
     VIII. CLASS ACTION ALLEGATIONS .............................................................. 74
     FOURTH CONSOLIDATED DIRECT                                  1
     PURCHASER CLASS ACTION COMPLAINT                                             CASE NO. 15-MD-2670-JLS (MDD)
 1   IX.    TOLLING OF THE STATUTE OF LIMITATIONS .................................... 77
     X.     CAUSE OF ACTION. .................................................................................... 81
 2   XI.    PRAYER FOR RELIEF ................................................................................. 82
 3   XII.   JURY DEMAND ........................................................................................... 83

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     FOURTH CONSOLIDATED DIRECT                             2
     PURCHASER CLASS ACTION COMPLAINT                                       CASE NO. 15-MD-2670-JLS (MDD)
 1
 2         Plaintiffs, by and through their undersigned attorneys, complain and allege as
 3   follows. All allegations herein other than those relating directly to Plaintiffs are
 4   based on information and belief.
 5                           I.   NATURE OF THE ACTION.
 6         1.          This action arises out of an overarching, continuous conspiracy by
 7   the three largest domestic producers of packaged seafood products (“PSPs”) —
 8   Bumble Bee Foods LLC (“Bumble Bee”), Tri-Union Seafoods LLC d/b/a Chicken
 9   of the Sea (“Tri-Union”), and StarKist Company (“StarKist”) (along with certain
10   other entities described herein)1 — to fix, raise, maintain, and/or stabilize prices for
11   PSPs within the United States, its territories, and the District of Columbia, in
12   violation of Sections 1 and 3 of the Sherman Antitrust Act (15 U.S.C. §§ 1, 3). The
13   term “PSPs” as used herein is defined to mean shelf-stable packaged tuna products,
14   typically sold in either cans or pouches.
15         2.          The conspiracy began at least by November of 2010, and the
16   effects of the conspiracy — in the form of higher prices for PSPs caused by
17   Defendants’ collusion — continued until at least mid-2015. The class period for
18   purposes of this Fourth Amended Consolidated Complaint extends from June 1,
19   2011 until July 31, 2015 (the “Class Period”). 2
20
21   1
      The other Defendants include Dongwon Industries Co. Ltd., StarKist’s parent
22   company; Thai Union Group, Tri-Union’s parent company; and Bumble Bee’s
     parent companies: Lion Capital LLP, Lion Capital (Americas) Inc., and Big Catch
23   Cayman LP.
24
     2
       Plaintiffs’ Third Amended Consolidated Complaint, filed on April 17, 2018,
25   included a class period extending back to 2004. The Court permitted Plaintiffs to
26   amend their complaints in a recent order on the Lion Capital Entities’ Motion to
     Dismiss. See ECF No. 1358. This Fourth Amended Consolidated Complaint
27   modifies the Class Period as well as certain related allegations from that prior
28   pleading to conform with Plaintiffs’ Motion for Class Certification and the Class
     Period referenced therein. See ECF No. 1140, see also ECF No. 1190.
     FOURTH CONSOLIDATED DIRECT                  1
     PURCHASER CLASS ACTION COMPLAINT                        CASE NO. 15-MD-2670-JLS (MDD)
 1          3.          As described in greater detail herein, this conspiracy was
 2   effectuated by various means, including, but not limited to: (a) agreeing to fix
 3   certain net and list prices for PSPs; (b) agreeing to limit promotional activity for
 4   PSPs; and (c) agreeing to exchange sensitive or confidential business information
 5   for the purpose of facilitating the object of the conspiracy. As a result, Defendants’
 6   PSP prices and resultant revenues have consistently been higher than they would
 7   have been absent Defendants’ conspiracy.
 8          4.          Moreover, as confirmed in proceedings before this Court, the
 9   Antitrust Division of the United States Department of Justice (“DOJ”) is currently
10   conducting a criminal investigation of this conspiracy.
11          5.          On December 7, 2016, the DOJ filed a criminal Information
12   against Walter Scott Cameron (“Cameron”), a Senior Vice-President of Sales for
13   Bumble Bee, alleging a conspiracy to fix prices of PSPs. See “Information” (Dec.
14   7, 2016) (ECF No. 1) in United States v. Cameron, No. 3:16-cr-00501-EMC (N.D.
15   Cal.). Cameron pled guilty to the offense charged at a hearing on January 25, 2017.
16   The DOJ sent a crime victims notification letter to the Direct Purchaser Class
17   Plaintiffs’ counsel as a result of this guilty plea.
18          6.          On December 21, 2016, the DOJ filed a criminal Information
19   against Kenneth Worsham (“K. Worsham”), a Senior Vice-President of Trade
20   Marketing for Bumble Bee, again alleging his participation in a conspiracy to fix
21   the prices of PSPs. See “Information” (Dec. 21, 2016) (ECF No. 1) in United
22   States v. Worsham, No. 3:16-cr-00535-EMC-1 (N.D. Cal.). K. Worsham pled
23   guilty to the charge against him on March 15, 2017.
24          7.          Both plea agreements state that:
25
            the defendant participated in a conspiracy with other persons and
26          entities engaged in the manufacture and sale of packaged seafood, the
            primary purpose of which was to fix, raise and maintain the prices of
27
            packaged seafood sold in the United States, In furtherance of the
28          conspiracy, the defendant engaged in conversations and discussions and
     FOURTH CONSOLIDATED DIRECT                   2
     PURCHASER CLASS ACTION COMPLAINT                       CASE NO. 15-MD-2670-JLS (MDD)
 1         attended meetings with representatives of other major packaged-
           seafood-producing firms. During these conversations, discussions and
 2         meetings, agreements and mutual understandings were reached to fix,
 3         raise and maintain the prices of packaged seafood sold in the United
           States.
 4
 5   Worsham Plea Agreement, ¶4(b); Cameron Plea Agreement, ¶4(b) (emphases
 6   added). 3
 7
     3
       Both plea agreements refer to a “relevant period” for purposes of each agreement
 8   “from at least 2011 through at least 2013.” That “relevant period” does not control
 9   the temporal scope of the conspiracy alleged herein. As explained in In re
     Packaged Ice Antitrust Litigation, 723 F. Supp. 2d 987, 1011-12 (E.D. Mich.
10   2010):
11
           [n]or can this civil litigation be circumscribed or defined by the
12         boundaries of the criminal investigations or plea agreements. In Starr
13         [v. Sony BMG Music Entertainment, 592 F.3d 314, 325 (2d Cir. 2010)],
           the Second Circuit rejected defendants’ argument that inferring a
14         conspiracy based upon the DOJ investigations was unreasonable
15         because the DOJ allegedly had closed its inquiry and publicly
           announced that it had uncovered no evidence of competitive harm. . . .
16         The Court noted that even if it could consider this evidence on a motion
17         to dismiss, there was no case cited ‘to support the proposition that a civil
           antitrust complaint must be dismissed because an investigation
18         undertaken by the Department of Justice found no evidence of
19         conspiracy.
20
     Id.; see also In re High Fructose Corn Syrup Antitrust Litig., 295 F.3d 651, 664-65
21   (7th Cir. 2002) (refusing to infer lack of a civil conspiracy from the government’s
     decision not to move against certain defendants, acknowledging that the DOJ may
22
     decide to limit the scope of an investigation for numerous reasons, including
23   differing standards of proof in a criminal case and the knowledge that the private
     bar “had both the desire and the resources to prosecute [the] suit”); In re Vitamins
24
     Litig., No. 99-misc-197, 2000 WL 1475705 at *11 (D.D.C. May 9, 2000) (rejecting
25   the “notion that the guilty pleas and cooperation agreements and the class
     settlement foreclose a broader conspiracy. Guilty pleas are negotiated instruments
26
     which take into account not only the culpability of the accused but the Justice
27   Department’s resources and other cases requiring the government’s attention.”); In
     re Polypropylene Carpet Antitrust Litig., 178 F.R.D. 603, 620 (N.D. Ga. 1997)
28
     (“[T]he court is aware of no authority that requires a civil antitrust plaintiff to plead
     FOURTH CONSOLIDATED DIRECT                  3
     PURCHASER CLASS ACTION COMPLAINT                        CASE NO. 15-MD-2670-JLS (MDD)
 1         8.          On May 8, 2017, the DOJ announced a third guilty plea, this time
 2   with Bumble Bee itself. United States v. Bumble Bee Foods, LLC, No. 17-cr-00249
 3   (N.D. Cal.). The Information filed in that docket accuses Bumble Bee of conspiring
 4   to fix the prices of PSPs and notes that, inter alia, it (a) “engaged in conversations
 5   and discussions and attended meetings with representatives of other major
 6   packaged-seafood producing firms”; (b) “agreed and reached mutual
 7   understandings during these conversations, discussions, and meetings, to fix,
 8   raise, and maintain the prices of packaged seafood sold in the United States”; and
 9   (c) “negotiated prices with customers and issued price announcements for
10   packaged seafood in accordance with the agreements and mutual understandings
11   reached.” See “Information” ¶ 9 (May 8, 2017) (ECF No. 1) (Emphases added).
12         9.          At the same time that this Information was filed, the DOJ issued a
13   press release, available at https://www.justice.gov/opa/pr/bumble-bee-agrees-plead-
14   guilty-price-fixing. The press release stated (emphases added):
15
           In addition to agreeing to plead guilty, Bumble Bee has agreed to pay
16         a $25 million criminal fine, which will increase to a maximum
           criminal fine of $81.5 million, payable by a related entity, in the event
17
           of a sale of Bumble Bee subject to certain terms and conditions.
18         Bumble Bee has also agreed to cooperate with the Antitrust Division’s
           ongoing investigation. The plea agreement is subject to court
19
           approval.
20          “Today’s charge is the third to be filed – and the first to be filed
21         against a corporate defendant – in the Antitrust Division’s ongoing
           investigation into price fixing among some of the largest suppliers of
22         packaged seafood,” said Acting Assistant Attorney General Andrew
23         Finch of the Justice Department’s Antitrust Division. “The division,
           along with our law enforcement colleagues, will continue to hold these
24         companies and their executives accountable for conduct that targeted
25         a staple in American households.”
26
27   only the facts of a prior criminal indictment. To the contrary, several cases flatly
     reject that theory.”).
28
     FOURTH CONSOLIDATED DIRECT                 4
     PURCHASER CLASS ACTION COMPLAINT                       CASE NO. 15-MD-2670-JLS (MDD)
 1         10.         On May 30, 2017, the DOJ filed an Information against Steve
 2   Hodge (“Hodge”), a former Senior Vice-President of Sales for StarKist from May
 3   of 2010 to December of 2013. See United States v. Hodge, No. 17-CR-0297-EMC
 4   (N.D. Cal.). Hodge pled guilty to the charge on June 28, 2017, admitting that
 5   “from at least 2011 through at least 2013” he “participated in a conspiracy . . . to
 6   fix, raise, and maintain the prices of packaged seafood sold in the United States”
 7   by, among other things, “engag[ing] in conversations and discussions and
 8   attend[ing] meetings with representatives of other major packaged-seafood-
 9   producing-firms.” Id., ECF No. 13 (plea agreement)
10         11.         On May 15, 2018, the federal grand jury filed an Indictment
11   against Bumble Bee’s CEO Chris Lischewski (“Lischewski”) in the U.S. District
12   Court of the Northern District of California. The Indictment asserts that
13   Lischewski participated in meetings and communications with competitors and,
14   among other things, agreed during those meetings and communications to restrain
15   competition and fix and maintain prices of packaged tuna. According to the
16   Indictment, Lischewski knowingly joined in and participated in the conspiracy from
17   at least November of 2010 to in or around December 2013.
18         12.         The existence of a conspiracy is confirmed by more than the
19   guilty pleas of Bumble Bee, K. Worsham, Cameron, and Hodge, as well as the
20   grand jury’s Indictment of Lischewski. Tri-Union has also confirmed to counsel
21   for Plaintiffs that it has sought leniency from the DOJ for the conspiracy alleged
22   herein.
23                        II.   JURISDICTION AND VENUE.
24         13.         This complaint is filed under Sections 4 and 16 of the Clayton Act
25   (15 U.S.C. §§ 15 and 26), to recover treble damages, obtain equitable relief, and
26   recover costs of suit and reasonable attorneys’ fees for violations of Section 1 and 3
27   of the Sherman Act (15 U.S.C. §§ 1, 3). The Court has original federal question
28   jurisdiction over the Sherman Act claim asserted in this complaint pursuant to 28
     FOURTH CONSOLIDATED DIRECT                 5
     PURCHASER CLASS ACTION COMPLAINT                       CASE NO. 15-MD-2670-JLS (MDD)
 1   U.S.C. §§ 1331 and 1337 and Sections 4 and 16 of the Clayton Act (15 U.S.C. §§
 2   15 and 26).
 3         14.          Venue is proper in this District pursuant to Sections 4(a) and 12 of
 4   the Clayton Act (15 U.S.C. §§ 15 and 22), and 28 U.S.C. § 1391(b), (c), and (d)
 5   because Defendants reside, transact business, are found within, and/or have agents
 6   within this District, and a substantial part of the events giving rise to Plaintiffs’
 7   claims occurred and a substantial portion of the affected interstate trade and
 8   commerce described below has been carried out in this District.
 9         15.          Defendants are amenable to service of process under Fed. R. Civ.
10   P. 4(k)(1)(A) and the long-arm statute of California (Cal. Civ. Proc. Code § 410)
11   because each has transacted business in this state and because the California long-
12   arm statute extends jurisdiction to the limits of due process and each Defendant has
13   sufficient minimum contacts with the state of California to satisfy due process.
14         16.          This Court has personal jurisdiction over Defendants because,
15   inter alia, each Defendant: (a) transacted business in this District, the United States
16   and its territories, and the District of Columbia; (b) directly or indirectly sold and
17   delivered PSPs in this District, the United States and its territories, and the District
18   of Columbia; (c) has substantial aggregate contacts with this District, the United
19   States and its territories, and the District of Columbia; and (d) engaged in an illegal
20   price-fixing conspiracy that was directed at, and had the intended effect of causing
21   injury to, persons and entities residing in, located in, or doing business in this
22   District, the United States and its territories, and the District of Columbia.
23                                  III.   PLAINTIFFS.
24         17.          Plaintiff Olean Wholesale Grocery Cooperative, Inc. (“Olean”) is
25   a resident of the State of New York. Operating out of a 380,000 square foot
26   distribution center in Olean, New York, Olean currently services retail members
27   and a large number of non-member retailers in Western and Central New York,
28   Western Pennsylvania and Northeastern Ohio. During the Class Period, Olean
     FOURTH CONSOLIDATED DIRECT                  6
     PURCHASER CLASS ACTION COMPLAINT                         CASE NO. 15-MD-2670-JLS (MDD)
 1   purchased PSPs directly from one or more of the Defendants and was injured in its
 2   business or property by reason of the antitrust violations alleged in this Complaint.
 3   Olean seeks to serve as a class representative on behalf of the proposed class
 4   defined in this Fourth Amended Consolidated Complaint.
 5         18.         Plaintiff Pacific Groservice Inc. d/b/a PITCO Foods (“PITCO”) is
 6   a grocery wholesaler having its principal place of business in San Jose, California.
 7   During the Class Period, PITCO purchased PSPs directly from one or more of the
 8   Defendants and was injured in its business or property by reason of the antitrust
 9   violations alleged in this Complaint.
10         19.         Plaintiff Piggly Wiggly Alabama Distributing Co., Inc. (“Piggly
11   Wiggly”) is an Alabama corporation with its principal place of business in
12   Bessemer, Alabama. Piggly Wiggly distributes bakery/delicatessen items,
13   groceries, meat, and produce to independent retailers in the Southeast. During the
14   Class Period, Piggly Wiggly purchased PSPs directly from one or more Defendants,
15   and has been injured in its business or property by reason of the antitrust violations
16   alleged in this Complaint. Piggly Wiggly seeks to serve as a class representative on
17   behalf of the proposed class defined in this Fourth Amended Consolidated
18   Complaint.
19         20.         Plaintiff Howard Samuels is Trustee in Bankruptcy for Central
20   Grocers, Inc. (“CGI”), an Illinois corporation with its principal place of business in
21   Joliet, Illinois. CGI is a member-owned grocery wholesaler supplying over 400
22   independent grocery retailers in the Chicago metropolitan area and Northwest
23   Indiana. During the Class Period, CGI purchased PSPs directly from one or more
24   Defendants, and has been injured in its business or property by reason of the
25   antitrust violations alleged in this Complaint.
26         21.         Plaintiff Trepco Imports and Distribution Ltd. (“Trepco”) is a
27   California corporation with its principal place of business in San Diego, California.
28   Trepco is a wholesale grocery and convenience store supply company. During the
     FOURTH CONSOLIDATED DIRECT                 7
     PURCHASER CLASS ACTION COMPLAINT                       CASE NO. 15-MD-2670-JLS (MDD)
 1   Class Period, Trepco purchased PSPs directly from one or more Defendants, and
 2   was injured in its business or property by reason of the antitrust violations alleged
 3   in this Complaint. Trepco seeks to serve as a class representative on behalf of the
 4   proposed class defined in this Fourth Amended Consolidated Complaint.
 5         22.         Plaintiff Benjamin Foods LLC (“Benjamin Foods”) is a broadline
 6   food distributor located in Hatboro, Pennsylvania. Benjamin Foods distributes
 7   groceries, frozen foods, meat, poultry, seafood, dairy and produce, among other
 8   products, to public and private foodservice clients and government agencies.
 9   During the Class Period, Benjamin Foods purchased PSPs directly from one or
10   more of the Defendants and was injured in its business or property by reason of the
11   antitrust violations alleged in this Complaint. Benjamin Foods seeks to serve as a
12   class representative on behalf of the proposed class defined in this Fourth Amended
13   Consolidated Complaint.
14                                 IV.    DEFENDANTS.
15          A.    Thai Union Group and Tri-Union.
16         23.         Defendant Tri-Union is a domestic corporation that operates
17   under the name “Chicken of the Sea” (also referred to as “COSI”). Its principal
18   place of business is located at 9330 Scranton Road, Sorrento South Corporate
19   Center, Suite 500, San Diego, California 92121. Tri-Union produces and sells PSPs
20   throughout the United States (including this District), its territories, and the District
21   of Columbia. Its initial predecessor entity was the Van Camp Seafood Company,
22   created in 1914. That entity eventually became wholly owned by Tri-Union’s
23   parent, Thai Union Frozen Products PCL (“TUF”) (now known as Thai Union
24   Group Public Company Limited (“TUG”)) in 2000. 4
25
     4
      TUG is a publicly-traded company that was first listed on the Stock Exchange of
26
     Thailand in 1994 as “Thai Union Frozen Products PCL” and which changed its
27   name to TUG in or about 2015. As used herein, the acronym “TUG” refers to both
     TUG and, with respect to the applicable time period, its predecessor entity, TUF.
28
     FOURTH CONSOLIDATED DIRECT                  8
     PURCHASER CLASS ACTION COMPLAINT                         CASE NO. 15-MD-2670-JLS (MDD)
 1          24.        Defendant TUG is a corporation organized and doing business
 2   under the laws of Thailand. TUG is the world’s largest canned tuna producer,
 3   processing 18% of the world’s production. It is also the largest canned tuna
 4   producer in Thailand. In 2014, TUG earned gross profit of $547 million on
 5   worldwide revenue of $3.339 billion. Its head office is located at 72/1 Moo 7,
 6   Sethakit 1 Road, Tambon Tarsai, Mueang Samut Sakhon District, Amphur
 7   Muangsamutsakorn, Samutsakorn 74000, Thailand. TUG, through its wholly-
 8   owned subsidiary Tri-Union, produces and sells PSPs throughout the United States
 9   (including this District), its territories, and the District of Columbia. In recent
10   years, 40% or more of its sales have originated in the United States, which is its
11   largest market. TUG also purposefully directs its activities to the United States by
12   exporting PSPs, including canned tuna and tuna loins, from Thailand to this
13   country. TUG further purposefully directs its activities to the United States through
14   its method of conducting business. It currently has three strategic business units,
15   one of which is the “Ambient Seafood” unit, which includes its global packaged
16   tuna business; Tri-Union is part of that business unit and is viewed by TUG as part
17   of its footprint in the United States. Indeed, TUG has its own fishing fleet and is
18   thus vertically integrated with Tri-Union. TUG also purposefully directs its
19   activities into the United States by operating Thai Union North America, Inc.
20   (“TUNAI”) (a company formerly known as Thai Union International, Inc.), that
21   was founded in 1996. TUNAI is a wholly-owned instrumentality of TUG and has
22   its address at 9330 Scranton Road, Sorrento South Corporate Center, Suite 500, San
23   Diego CA 92121 (the same address as Tri-Union). TUNAI’s President is
24   Thiraphong Chansiri (“T. Chansiri”) (President and CEO of TUG). The Chansiri
25   family is the largest single shareholder in TUG, owning approximately 20.4% of its
26   stock. 5
27
     5
       TUG sponsors the issuance of American Depository receipts traded on NASDAQ
28
     that allow United States investors to trade its equities in the domestic securities
     FOURTH CONSOLIDATED DIRECT                  9
     PURCHASER CLASS ACTION COMPLAINT                        CASE NO. 15-MD-2670-JLS (MDD)
 1         25.         As set forth below, TUG directly participated in the conspiracy
 2   alleged herein and used its dominance and control over Tri-Union’s PSP business to
 3   conspire with the other Defendants and their co-conspirators. Among the members
 4   of the Board of Directors of Tri-Union are Kraisorn Chansiri (Chairman of TUG),
 5   Cheng Niruttinanon (“Niruttinanon”) (Executive Chairman of TUG), 6 and the
 6   aforementioned T. Chansiri. A former Director of Tri-Union was Chan Tin King,
 7   Executive Director and Chief Financial Officer (“CFO”) of TUG. Shue Wing Chan
 8   (“Chan”), the President and CEO of Tri-Union/COSI since 2007 to 2016, is a
 9   member of the Chansiri family, and is a member of TUG’s self-styled “Global
10   Leadership Team.” Prior to joining Tri-Union, he served as the CFO of TUG. 7
11   TUG exercises control and dominance over Tri-Union through these individuals.
12   According to his own LinkedIn webpage, David Roszmann (“Roszmann”), the
13   former Chief Operating Officer (“COO”) of Tri-Union, who joined the company in
14   March of 2013, “only direct[ly] reported to CEO [Chan] relative of majority
15   owning family of this foreign public company [TUG] with all functions direct[ly]
16   reporting to COO including sales, marketing, procurement, supply chain,
17   operations, finance, HR. legal and IT.” Roszmann left Tri-Union in December of
18   2015, soon after Tri-Union’s attempt to acquire Bumble Bee was assailed by the
19   DOJ, as further described below. Despite his close involvement in the conspiracy
20   as described herein, TUG has not severed its ties with Chan. Chan now serves as
21
     market. In that connection, it regularly files reports with the United States
22
     Securities & Exchange Commission.
23
     6
      The Niruttinanon family is the third largest shareholder in TUG, owning
24
     approximately 7.0% of its stock.
25
     7
       According to one report, as CFO of TUG, Chan “managed the TUF overall
26
     business development and financial operations, including day-to-day matters related
27   to financial administration and business performance. He was responsible for
     managing the development and implementation of business plans and financial
28
     strategies for the expansion of TUF’s business.”
     FOURTH CONSOLIDATED DIRECT                10
     PURCHASER CLASS ACTION COMPLAINT                       CASE NO. 15-MD-2670-JLS (MDD)
 1   CEO and President of Thai Union’s U.S. Ambient Operation; his position at Tri-
 2   Union was filled by Valentin Ramirez, who also reports directly to TUG.
 3         26.         TUG publicly acknowledges its dominance over Tri-Union. The
 4   following pertinent excerpt of an organizational chart that appears on TUG’s
 5   website demonstrates that TUG views Tri-Union as part of its overall “Global Tuna
 6   Business” and “US Ambient Operations” that are controlled directly by TUG’s
 7   Board of Directors and executives.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22         27.         TUG controlled the day-to-day operations of Tri-Union’s PSP
23   business. There was such a unity of interest and ownership between TUG and Tri-
24   Union that the individuality or separateness of the two companies ceased with
25   respect to that business.
26
27
28
     FOURTH CONSOLIDATED DIRECT              11
     PURCHASER CLASS ACTION COMPLAINT                    CASE NO. 15-MD-2670-JLS (MDD)
 1         28.         Some examples of this unity and TUG’s control over the affairs of
 2   Tri-Union are as follows.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13         29.         This control by TUG over the business affairs of Tri-Union’s PSP
14   business manifested itself in many ways.
15
16
17
18
19
20
21
22
23
24         30.         Tri-Union became TUG’s instrument — its marketing conduit for
25   TUG’s tuna — under the control of TUG (and TUG’s executives). And, as
26   discussed below, given TUG’s control and the unity of interests between Tri-Union
27   and its parent in carrying out the conspiracy alleged here, it would be unjust and
28   lead to an inequitable result to allow TUG to escape liability for Tri-Union’s acts.
     FOURTH CONSOLIDATED DIRECT                 12
     PURCHASER CLASS ACTION COMPLAINT                      CASE NO. 15-MD-2670-JLS (MDD)
 1   Due to the unlawful conduct alleged herein, Tri-Union earned profits in excess of
 2   what it would have earned in a competitive market.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15                  Accordingly, TUG knowingly profited from Tri-Union’s
16   participation in the conspiracy and knowingly accepted the proceeds of the
17   conspiracy and has been unjustly enriched.
18
19                                              As a result of these facts, considered
20   alone or in combination with one or more of the foregoing other facts, adherence to
21   the fiction of the separate existence of TUG and Tri-Union would sanction a fraud
22   or promote an injustice; and an inequitable result or an injustice would occur if the
23   corporate form were elevated over substance.
24
     8
25
26
27
28
     FOURTH CONSOLIDATED DIRECT                13
     PURCHASER CLASS ACTION COMPLAINT                      CASE NO. 15-MD-2670-JLS (MDD)
 1           31.       As further described below,
 2                                                                                        . It
 3   would be inequitable for TUG to now hide behind the corporate veil for Tri-
 4   Union’s actions. Thus, Tri-Union is the agent, instrumentality, and alter ego of
 5   TUG.
 6           32.       TUG and its executives (such as                                )
 7   also participated directly in the alleged conspiracy, as described below. TUG was
 8   aware of and supported collusive price increases for PSPs that occurred in 2011-
 9   2012.
10
11           33.       Unless otherwise indicated, TUG and Tri-Union will now be
12   referred to collectively herein as “COSI”.
13           B.    Bumble Bee, Lion Capital, Lion Americas, and Big Catch Cayman
14           34.       Defendant Bumble Bee is a domestic corporation with its
15   principal place of business located at 280 10th Avenue, San Diego, California
16   92101. Bumble Bee’s annual revenue in 2014 exceeded $1 billion. Bumble Bee
17   produces and sells PSPs throughout the United States (including in this District), its
18   territories, and the District of Columbia. Lischewski was Bumble Bee’s CEO and
19   President during the entirety of the relevant period. As noted above, Bumble Bee
20   has pled guilty to its role in a conspiracy to fix prices of packaged seafood products
21   in the United States.
22           35.       Defendant Lion Capital LLP (“Lion Capital”) is a British private
23   equity firm founded in June 2004 by Lyndon Lea (“Lea”) and two others, which
24   specializes in buying out and controlling investments in the consumer products
25
     9
26
27
28
     FOURTH CONSOLIDATED DIRECT                14
     PURCHASER CLASS ACTION COMPLAINT                       CASE NO. 15-MD-2670-JLS (MDD)
 1   sector. Lion Capital forms private equity funds, such as Lion Capital Fund I, which
 2   included capital commitments with investments in entities like Kettle Foods (potato
 3   chips) and Jimmy Choo (designer shoes and accessories). In 2010, Lion Capital
 4   formed its third private equity fund, Lion Capital Fund III, which included capital
 5   commitments of €1.5 billion with investments in Bumble Bee, among others.
 6         36.         Lion Capital is based in the United Kingdom, however, it also
 7   operated offices in the United States during the relevant period. During the relevant
 8   period and continuing to the present, Lion Capital purposefully directed its
 9   activities to the United States by operating offices in the United States and through
10   its ownership and control of companies doing business in the United States,
11   including Bumble Bee. North American institutions commit approximately 75% of
12   the capital to the Lion Capital Funds.10 According to Lion Capital’s website, it has
13   operated offices in the United States in New York (at 888 7th Ave #4302, New
14   York, NY 10106) and Los Angeles (at 100 Wilshire Blvd, Santa Monica, CA
15   90401).11 The Lion Capital members in the U.S. offices during the relevant period
16   included
17
18
     10
19     On April 24, 2017, Plaintiffs served Lion Capital with a subpoena at its Los
     Angeles address for information about its sale of Bumble Bee to TUG. Following
20
     Bumble Bee’s guilty plea, Plaintiffs served another subpoena on Lion Capital on
21   June 13, 2017, requesting information related to Bumble Bee’s guilty plea. Lion
     Capital made two productions of documents totaling 1,333 documents (7,342
22
     pages) on June 15 and August 4, 2017, and it recently made another production of
23   documents (6,715 pages) on October 4, 2017. From reviewing only the two initial
     productions, Plaintiffs uncovered evidence that Lion Capital took affirmative acts in
24
     furtherance of the conspiracy.
25
     11
       Lion Capital’s website states that in October of 2012, it “[r]elocated [its] North
26
     American office from New York to Los Angeles.”
27   http://www.lioncapital.com/about/#!overview. Its current United States address is
     the Los Angeles address indicated above.
28
     FOURTH CONSOLIDATED DIRECT                15
     PURCHASER CLASS ACTION COMPLAINT                      CASE NO. 15-MD-2670-JLS (MDD)
 1                                ,
 2                                                                     .
 3         37.         Defendant Lion Capital (Americas), Inc. (“Lion Americas”) is
 4   another parent company of Bumble Bee, as reflected in paragraph 13 of Bumble
 5   Bee’s amended plea agreement. Lion Americas is headquartered at Lion Capital’s
 6   Los Angeles office referenced above; and it is the subsidiary through which Lion
 7   Capital operates in the United States.
 8
 9                        As Lion Capital also stated on its website, its “team is co-
10   located in single offices in each of its core markets”—i.e., the United Kingdom
11   (London) and the United States (Los Angeles). In a court filing, Lion Capital wrote
12   that “[b]ecause Lion Capital is so U.S.-focused, in 2007, it formed its subsidiary
13   Lion Capital (Americas), Inc. in New York City (which has since moved operations
14   to Los Angeles, California).”12 Lion Capital has also represented that its core
15   business — the “management of investment activities” — took place from its U.S.
16   office in addition to its London office, and that having a single office in each of
17   these locations was “a critical component of the Firm’s Strategy.” It explained that
18   “[f]rom a single office on each continent, Lion is better able to harness and share
19   critical knowledge and learning across its team through real-time, informal
20   communication on matters such as new investment ideas, industry developments,
21   active transactions, and portfolio company strategies.”
22         38.         Lion Capital itself did not distinguish between it and Lion
23   Americas during the relevant period—either publicly or in its internal activities.
24   For example, all Lion Americas and Lion Capital employees use the same
25   “@lioncapital.com” email extension, and both Lion Capital and Lion Americans
26
     12
27    See Stone Lion Capital Partners, L.P. v. Lion Capital LLP, No. 2013-1353, 2013
     WL 6006296 (Fed. Cir. Nov. 1, 2013) (“Corrected Non-Confidential Brief of
28
     Appellee”).
     FOURTH CONSOLIDATED DIRECT                16
     PURCHASER CLASS ACTION COMPLAINT                       CASE NO. 15-MD-2670-JLS (MDD)
 1   use the same website without distinguishing between the two entities. Even in the
 2   website’s biographies on the individual employees, Lion Capital makes no
 3   distinction between those who work for it versus Lion Americas.
 4
 5
 6                                . During the relevant period, Lion Capital and Lion
 7   Americas acted as one unit and shared work and responsibilities.
 8             39.     Lion Americas was a mere instrumentality of Lion Capital.
 9
10
11                                                                        , and they act as
12   a single enterprise: everything Lion Americas does to increase the profitability of
13   Lion Capital’s investment companies is designed to serve and increase the
14   profitability of Lion Capital’s investments. They thus have a complete unity of
15   interests and a common design to serve Lion Capital’s business and increase the
16   profitability and returns of Lion Capital’s investment vehicles. Put another way,
17   Lion Capital and Lion Americas have no distinct economic interests; they function
18   as a single economic unit.
19             40.     At all times relevant to this Fourth Amended Consolidated
20   Complaint, Lion Americas acted as the agent of Lion Capital. In fact, in filing its
21   Form ADV, the uniform form used by investment advisers to register with the
22   Securities Exchange Commission and state securities authorities, Lion Americas
23   answered “yes” to the question “Do you control or are you controlled by the related
24   person [Lion Capital LLP]?” (emphasis in original). Also, Lion Capital has
25   asserted that Lion Americas exists to provide investment advice to Lion Capital
26   about its U.S.-based portfolio companies (Bumble Bee included). Accordingly, but
27   for Lion Americas’ existence, Lion Capital would have performed this function
28   itself.
     FOURTH CONSOLIDATED DIRECT                 17
     PURCHASER CLASS ACTION COMPLAINT                       CASE NO. 15-MD-2670-JLS (MDD)
 1         41.        During the relevant period, Lion Americas also had a substantial
 2   overlap in personnel with Lion Capital. For example, during the relevant period,
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16         42.
17
18
19
20
21
22
23
24
25
26
27
28
     FOURTH CONSOLIDATED DIRECT              18
     PURCHASER CLASS ACTION COMPLAINT                    CASE NO. 15-MD-2670-JLS (MDD)
 1
 2
 3
 4
 5
 6         43.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20         44.         Lion Capital and Lion Americas participated in the conspiracy
21   alleged in this Fourth Amended Complaint
22                                                                    and the actions
23   taken by these individuals in furtherance of the conspiracy (as alleged below) were
24   taken on behalf of both Lion Capital and Lion Americas in their official capacities
25   as senior executives of both entities.
26         45.         Lion Americas also performed additional functions that Lion
27   Capital would have had to perform, but for Lion Americas. For example,
28
     FOURTH CONSOLIDATED DIRECT               19
     PURCHASER CLASS ACTION COMPLAINT                     CASE NO. 15-MD-2670-JLS (MDD)
 1
 2
 3
 4
 5
 6
 7
 8
 9            46.
10
11
12
13
14
15            47.
16
17
18
19
20
21
22
23
24
25
26
27
28   13
          This fee appears to have been waived during at least some of these periods.
     FOURTH CONSOLIDATED DIRECT                 20
     PURCHASER CLASS ACTION COMPLAINT                       CASE NO. 15-MD-2670-JLS (MDD)
 1
 2
 3
 4         48.
 5
 6
 7
 8
 9
10         49.         In light of the foregoing, when Plaintiffs refer in this Fourth
11   Amended Consolidated Complaint to acts done by either of the Lion Entities (Lion
12   Capital or Lion Americas) in their allegations of participation in the conspiracy, it is
13   to be understood that Plaintiffs are alleging that one or more employees or agents of
14   entities within the corporate family engaged in conspiratorial acts or meetings on
15   behalf of all of the Defendant companies within that family. In fact, the individual
16   participants in the conspiratorial meetings and discussions did not always know the
17   corporate affiliation of their counterparts, nor did they distinguish among the
18   entities within a corporate family. The individual participants entered into
19   agreements on behalf of, and reported these meetings and discussions to, their
20   respective corporate families. As a result, the entire corporate family was
21   represented in meetings and discussions by their agents and were parties to the
22   agreements reached by them. Thus, all Defendant entities within the corporate
23   families were active, knowing participants in the alleged conspiracy.
24         50.         Defendant Big Catch Cayman LP aka Lion/Big Catch Cayman LP
25   (“Big Catch”) is a holding company that wholly owns Bumble Bee. Big Catch was
26   established in November of 2010, and its principal place of business was formerly
27   “c/o Lion Capital (Americas) Inc., 888 7th Avenue, 43rd Floor, New York, NY
28   10019” — Lion Americas’ and Lion Capital’s former office address in New York.
     FOURTH CONSOLIDATED DIRECT                 21
     PURCHASER CLASS ACTION COMPLAINT                       CASE NO. 15-MD-2670-JLS (MDD)
 1   Big Catch is the entity referenced in Bumble Bee’s criminal plea agreement as the
 2   entity that would receive the proceeds from the sale of Bumble Bee. Based on this
 3   fact, the DOJ required that Big Catch must pay up to $81.5 million in criminal fines
 4   in the event that Bumble Bee is sold, in order to prevent Big Catch and its investors
 5   (including Lion Capital) from being unjustly enriched from the unlawful conduct
 6   committed by Bumble Bee.
 7         51.        Big Catch is a shell company and does not engage in any
 8   operations separate from Lion Capital or Bumble Bee. Big Catch has no day-to-day
 9   activities, does not hold board meetings, has no offices, and has no employees.
10   Lion Capital’s funds are the ultimate owner of Big Catch, and
11
12
13
14
15
16                  Big Catch’s business is Lion Capital’s business, and as a result,
17   there is a unity of interest between Big Catch and Lion Capital.
18         52.        Additionally, the corporate veil between Big Catch and Lion
19   Capital must be pierced and disregarded in order to prevent fraud and injustice.
20   Lion Capital created Big Catch as a vehicle both to funnel conspiracy proceeds
21   from Bumble Bee to the Lion Capital funds, and also to attempt to insulate Lion
22   from its involvement in the price-fixing conspiracy alleged in this Fourth Amended
23   Consolidated Complaint.
24
25
26
27
28
     FOURTH CONSOLIDATED DIRECT               22
     PURCHASER CLASS ACTION COMPLAINT                      CASE NO. 15-MD-2670-JLS (MDD)
 1
 2                                             .
 3         53.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22         54.         Despite annual revenues of over $900 million —
23                                  — Bumble Bee carries over $843 million of debt.
24   Following its guilty plea, and as a result of this debt, the DOJ allowed Bumble Bee
25   to pay a reduced criminal fine of only $25 million, to be paid on an installment
26   schedule over a five-year period, in connection with its involvement in the antitrust
27   conspiracy alleged herein. Bumble Bee and the DOJ acknowledged that under the
28   United States Sentencing Guidelines (“Guidelines”) the appropriate fine range was
     FOURTH CONSOLIDATED DIRECT                23
     PURCHASER CLASS ACTION COMPLAINT                      CASE NO. 15-MD-2670-JLS (MDD)
 1   between $136.2 million and $272.4 million — an amount predicated on a volume
 2   of impacted commerce for only 2011 to 2013. The ultimate fine of $25 million is
 3   therefore approximately 80% to 90% less than the Guidelines’ recommended range.
 4   The primary explanation for this tremendous fine reduction is due to a downward
 5   departure under §8C3.3 of the Guidelines, which was applied for Bumble Bee’s
 6   purported inability to pay a full criminal fine without substantially jeopardizing the
 7   continued viability of the organization. Bumble Bee’s fine may increase up to
 8   $81.5 million, an amount to be paid by Big Catch if Bumble Bee is sold, subject to
 9   certain terms and conditions (which were filed under seal). Even with Big Catch’s
10   potential payment of up to $81.5 million, that amount is still approximately 40%
11   less than the minimum fine contemplated by the Guidelines and approximately 70%
12   less than the maximum fine. 14 Big Catch is the mechanism by which Lion Capital
13   protected itself, successfully, from Bumble Bee’s liabilities.
14         55.         Accordingly, Big Catch is liable for the allegations alleged in this
15   Fourth Amended Consolidated Complaint because it is the alter ego of Lion
16   Capital.
17         56.         Lion Capital, Lion Americas, and Big Catch are all defined as
18   “parent companies” in Bumble Bee’s Amended Plea Agreement with the DOJ.
19   (Lion Capital, through its control of Bumble Bee’s board of directors, expressly
20   approved this agreement). Bumble Bee is a wholly-owned subsidiary of Big Catch,
21   and Lion Capital maintains equitable ownership of both Bumble Bee and Big
22   Catch. For example,
23
24
25
26
27
      The DOJ left restitution for Bumble Bee’s criminal conduct to the civil cases filed
     14
28
     before this Court.
     FOURTH CONSOLIDATED DIRECT                24
     PURCHASER CLASS ACTION COMPLAINT                       CASE NO. 15-MD-2670-JLS (MDD)
 1
 2
 3
 4         57.        Lion Capital and Lion Americas directly participated in the
 5   conspiracy alleged in this Fourth Amended Complaint and purposefully directed
 6   this conduct at the United States (including California). Lion Capital and Lion
 7   Americas were aware of the conspiracy, took acts in furtherance of the conspiracy,
 8   and knowingly accepted and stand to accept the proceeds of Bumble Bee’s
 9   unlawful conduct. Due to the unlawful conduct alleged herein — to part of which
10   Bumble Bee has expressly pled guilty — Lion Capital, Lion Americas, and Big
11   Catch earned profits and other earnings in excess of what they would have in a
12   competitive market.
13         58.        Starting by November of 2010, Lion Capital and Lion Americas
14   became actively involved in Bumble Bee’s business, and as some of his first acts in
15   working with Bumble Bee,
16
17
18
19
20
21
22
23
24
25
26
27
28
     FOURTH CONSOLIDATED DIRECT               25
     PURCHASER CLASS ACTION COMPLAINT                     CASE NO. 15-MD-2670-JLS (MDD)
 1
 2
 3
 4
 5
 6
 7         59.
 8
 9
10
11
12
13
14
15
16
17
18
19
20                        ultimately helped Lion Capital and Lion Americas achieve
21   increased profits for Bumble Bee, which in turn increased profits and earnings for
22   Lion Capital and its funds.
23         60.        Since Lion Capital’s purchase of Bumble Bee, and it and Lion
24   Americas have become intimately involved in Bumble Bee’s business and tracking
25   adherence to the conspiracy. Throughout the conspiracy, Lion Capital and Lion
26   Americas were involved in the day-to-day operations of Bumble Bee. For example,
27   when Lion Capital announced a potential transaction with TUG in 2014, Lyndon
28   Lea (founder of Lion Capital and an officer of both Lion Capital and Lion
     FOURTH CONSOLIDATED DIRECT               26
     PURCHASER CLASS ACTION COMPLAINT                     CASE NO. 15-MD-2670-JLS (MDD)
 1   Americas)15 gave a statement about Lion’s role in Bumble Bee’s operations from
 2   2010 to 2014: “We are proud to have played a significant role in the evolution of
 3   Bumble Bee over the last 4 years and would like to thank our partners, Chris
 4   [Lischewski] and the management team, for helping us achieve such a successful
 5   return on our investment.” Lion Capital’s operation of Bumble Bee is consistent
 6   with how it advertises its business strategy. As Lea said in an interview on the Lion
 7   Capital website: “If all they [companies Lion acquires] want is a check, there are
 8   plenty of private equity firms that are delighted to write you a check and let you get
 9   on with your business. That’s not us…We’re not good at that. What we’re good at
10   doing is being your partner.” Further, a video on the Lion website states that: “We
11   [Lion Capital] built a team with an intimate knowledge of the way consumers and
12   brands interact, allowing us to work with companies in a very different way to the
13   average private equity firm…We work closely with management to see exactly
14   what a brand is capable of achieving, and then take it to new heights…. We focus
15   solely on retail and consumer businesses so our team is uniquely positioned to work
16   with management to identify the right strategies for revitalizing operations.” Lion
17   Capital’s website also states that it “ensure[s] that [its] companies have the best
18   management talent to execute the vision that we develop in a collaborative
19   partnership” while never forgetting “the responsibility for successful outcomes in
20   our companies rests with us.”
21
22
23         61.         Consistent with the Lion Entities’ business philosophy and other
24   representations, when Lion Capital first acquired Bumble Bee, Lion Capital and Lion
25   Americas took various actions to ensure that they could monitor and control Bumble
26
     15
27     Although Lea is an officer of Lion Americas, Lion Americas has taken the position
     in this litigation that Lea is exclusively a Lion Capital employee, and as such, Lion
28
     Americas does not have custody or control over Lea’s custodial files.
     FOURTH CONSOLIDATED DIRECT                 27
     PURCHASER CLASS ACTION COMPLAINT                       CASE NO. 15-MD-2670-JLS (MDD)
 1   Bee’s business.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12         62.
13
14
15
16
17
18
19
20
21
22         63.
23
24
25
26         64.
27
28
     FOURTH CONSOLIDATED DIRECT         28
     PURCHASER CLASS ACTION COMPLAINT        CASE NO. 15-MD-2670-JLS (MDD)
 1
 2
 3
 4
 5
 6
 7
 8
 9
10        65.
11
12
13
14
15
16
17
18                                                                       .
19        66.
20
21
22
23
24
25
26
27
28
     FOURTH CONSOLIDATED DIRECT         29
     PURCHASER CLASS ACTION COMPLAINT        CASE NO. 15-MD-2670-JLS (MDD)
 1
 2
 3
 4         67.
 5
 6
 7
 8
 9
10
11
12
13
14
15         68.         Lion Capital and Lion Americas executives knew of the conspiracy
16   and took acts in furtherance thereof.
17
18
19
20
21
22
23
24
25
26         69.         Following those meetings, the
27
28
     FOURTH CONSOLIDATED DIRECT              30
     PURCHASER CLASS ACTION COMPLAINT                    CASE NO. 15-MD-2670-JLS (MDD)
 1
 2
 3
 4
 5
 6
 7
 8
 9        70.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24        71.
25
26
27
28
     FOURTH CONSOLIDATED DIRECT         31
     PURCHASER CLASS ACTION COMPLAINT        CASE NO. 15-MD-2670-JLS (MDD)
 1
 2
 3
 4
 5
 6
 7        72.
 8
 9
10
11
12
13
14
15
16
17
18
19
20        73.
21
22
23
24
25   16



26
27
28
     FOURTH CONSOLIDATED DIRECT         32
     PURCHASER CLASS ACTION COMPLAINT        CASE NO. 15-MD-2670-JLS (MDD)
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18        74.
19
20
21
22
23
24        75.
25
26
27
28
     FOURTH CONSOLIDATED DIRECT         33
     PURCHASER CLASS ACTION COMPLAINT        CASE NO. 15-MD-2670-JLS (MDD)
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11        76.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     FOURTH CONSOLIDATED DIRECT         34
     PURCHASER CLASS ACTION COMPLAINT        CASE NO. 15-MD-2670-JLS (MDD)
 1        77.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24        78.
25
26
27
28
     FOURTH CONSOLIDATED DIRECT         35
     PURCHASER CLASS ACTION COMPLAINT        CASE NO. 15-MD-2670-JLS (MDD)
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                                           .
13        79.
14
15
16
17
18
19
20
21
22
23        80.
24
25
26
27        81.
28
     FOURTH CONSOLIDATED DIRECT         36
     PURCHASER CLASS ACTION COMPLAINT            CASE NO. 15-MD-2670-JLS (MDD)
 1
 2
 3
 4
 5
 6
 7
 8         82.
 9
10
11
12
13
14
15
16
17
18
19         83.
20
21
22
23         84.        The term “Bumble Bee” will refer to Bumble Bee Foods LLC, Lion
24   Capital, Lion Americas, and Big Catch for the time period after Lion’s acquisition of
25   Bumble Bee Foods LLC. Furthermore, in light of the preceding allegations, as well
26   as others contained in this Fourth Amended Consolidated Complaint, Plaintiffs refer
27   to acts done in furtherance of the alleged conspiracy by Lion Americas, Lindberg,
28   Chang, and/or Capps, those acts were undertaken on behalf of Lion Capital and Lea.
     FOURTH CONSOLIDATED DIRECT               37
     PURCHASER CLASS ACTION COMPLAINT                     CASE NO. 15-MD-2670-JLS (MDD)
 1   When Lion Americas, Lindberg, Chang, and/or Capps acted in furtherance of the
 2   alleged conspiracy, they did so on behalf of Lion Capital and Lea.
 3          C.    Dongwon and StarKist.
 4         85.         Defendant StarKist Company is a domestic corporation with its
 5   headquarters located at 225 North Shore Drive, Suite 400, Pittsburgh, Pennsylvania
 6   15212. StarKist Company produces and sells PSPs throughout the United States
 7   (including in this District), its territories and the District of Columbia. The
 8   predecessor to StarKist Company was the French Sardine Company, created by a
 9   group of fishermen in 1918. In 1942, it adopted the brand name “StarKist.” It was
10   acquired by the H.J. Heinz Co. in 1963 and, by the 1980s, was considered by many
11   to be the leading brand of canned tuna in the United States. In 2002, Del Monte
12   Foods Company bought StarKist Company. Defendant Dongwon Industries Co.,
13   Ltd. (“Dongwon”) acquired the company from Del Monte in June of 2008 for $363
14   million. Although StarKist Company’s annual revenue is not publicly reported, the
15   Pittsburgh Post-Gazette stated in early 2010 that StarKist Company’s annual
16   revenue was between $650 and $670 million.17 It is expected that its current annual
17   revenue well exceeds $1 billion.
18         86.         Defendant Dongwon is a corporation organized and doing
19   business under the laws of South Korea, with its headquarters located at Dongwon
20   Industries Building 7th floor, Mabang-ro 68 (Yangjae-dong), Seocho-gu, Seoul,
21   Korea. Dongwon is a publicly traded company listed on the Korean Stock
22   Exchange. It is the largest producer of canned tuna in South Korea. Dongwon
23
24
25
26   17
       http://www.post-gazette.com/business/businessnews/2010/02/19/North-Shore-
27   based-tuna-giant-StarKist-faces-an-increasingly-competitive-
     industry/stories/201002190160.
28
     FOURTH CONSOLIDATED DIRECT                 38
     PURCHASER CLASS ACTION COMPLAINT                        CASE NO. 15-MD-2670-JLS (MDD)
 1   itself has repeatedly availed itself of the jurisdiction of United States federal
 2   courts. 18
 3
     18
        Dongwon Indus. Co., Ltd. v. Yoshida, No. 90-cv-00282 (D. Alaska); Yu Sheng
 4   Fishery Co. v. Dongwon Indus. Co., Ltd., No. 91-00018, 1991 WL 126138, at *1
 5   (D. Guam May 20, 1991) (denial of motion by Dongwon for vacatur of writ of
     maritime attachment, dismissal of in rem claims and release of security; court noted
 6   that “[t]here is no dispute of the fact that Dongwon has sufficient minimum contacts
 7   with Guam to subject it to general in personam jurisdiction and suit in this
     district”); Matter of Yu Sheng Fishery Co., Ltd., 1993 A.M.C. 116 (D. Guam July
 8   12, 1991); Dongwon Indus. Co., Ltd. v. Ships Gear & Transit, Inc., No. 93-cv-
 9   01691 (S.D. Cal.) (suit alleging contract and tort claims against seller of a purse
     seine skiff); Perez v. Dongwon Indus. Co., No. 02-cv-00025 (D. Guam Aug. 9,
10   2002) (admiralty suit against Dongwon that was settled); United States ex rel.
11   Moore & Co., P.A. v. Majestic Blue Fisheries, LLC, 69 F. Supp. 3d 416 (D. Del.
     2014), rev’d, 812 F.3d 294 (3d Cir. 2016) (“Moore”) (proceedings involving
12   defendants’ (including Dongwon) motion to dismiss claims under the False Claims
13   Act relating to the sinking a United States-flagged vessel operated by Dongwon);
     Hill v. Majestic Blue Fisheries, LLC, Civ. No. 11-00034, 2013 WL 1499155 (D.
14   Guam Apr. 12, 2013) (“Hill”) (denying Dongwon’s motion to dismiss for failure to
15   state a claim) and 2015 WL 3961421 (D. Guam June 30, 2015) (involving various
     motions dealing with pretrial settlement by Dongwon); Yang v. Majestic Blue
16   Fisheries, LLC, Civ. No. 13-00015, 2015 WL 5001190 (D. Guam Jan. 14, 2015),
17   adopted in part and rejected in part, 2015 WL 5003606 (D. Guam Aug. 24, 2015),
     recon. denied, 2016 WL 1411335 (D. Guam Apr. 11, 2016) (all dealing with
18   Dongwon’s participation in a scheme with relatives of corporate insiders to acquire
19   two United States flagged vessels). The Hill, Yang and Moore cases are of
     significance here. The underlying facts are laid out in Majestic Blue, 2014 WL
20
     3728556, at *10-35, and the qui tam complaint filed in the Moore case in
21   November of 2012. Dongwon owned the F/V Majestic Blue, a tuna fishing vessel.
     Jae-woong Kim, the brother of Dongwon Chairman J.C. Kim, was the General
22
     Manager of Dongwon’s office in Guam and had two daughters who were American
23   citizens born on Guam. In 2008, those women became the figureheads for Majestic
     Blue Fisheries LLC (“MBFLLC”), a United States limited liability company. The
24
     F/V Majestic Blue was sold to that entity for $10. MBFLLC thereupon entered into
25   maintenance and ship manning contracts with Dongwon whereby the latter
     essentially ran the vessel, which, because it was owned by American citizens, could
26
     fly the American flag. A series of American captains was hired to lead the vessel,
27   but they were figureheads; largely Korean personnel selected by Dongwon really
     held the reins of control. The crew on the vessel engaged in repeated violations of,
28
     inter alia, MARPOL (the International Convention on the Prevention of Pollution
     FOURTH CONSOLIDATED DIRECT                 39
     PURCHASER CLASS ACTION COMPLAINT                        CASE NO. 15-MD-2670-JLS (MDD)
 1            87.         According to StarKist Company’s website:
 2            Founded in 1969, Dongwon Group began as a fisheries business and
 3            branched out into various sectors including a strong food & beverage
              manufacturing arm, Dongwon F&B. Dongwon F&B now owns 75% of
 4            the canned tuna market share in Korea. Dongwon Industries is one of
 5            the world’s largest tuna catching companies with a fleet of 36 boats.
              Dongwon’s world class fish procurement and processing capacity builds
 6            on StarKist’s national brand recognition and distribution networks in the
 7            United States to bring world-class seafood to consumers worldwide. 19

 8   Dongwon’s own website has this to say about its control over StarKist Company:
 9            StarKist is the world’s best tuna brand with 65 years of history, and
10            holds the No.1 position in the US tuna market. Like Dongwon Group in
              Korea, StarKist is an iconic tuna brand in the United States, and has
11            been controlled by Dongwon Group since 2008, accompanying
12            Dongwon Group on its journey to globalization. Dongwon Group,
              which has already become the dominant player in Korea’s tuna market,
13            has focused on the steady growth of the world’s tuna market and
14            determined that tuna can be one of core resources that will lead future
              industries. Through the acquisition of StarKist, Dongwon Group has
15            secured an opportunity to take off as the world’s biggest tuna
16            company, and will become de facto a globalized enterprise. (Emphases
              added). 20
17
18
19
     from Ships) and certain laws relating to fishing practices. In June of 2010, the
20
     vessel sank after a series of poor repairs by Dongwon. MBFLLC sued for a
21   limitation of its liability. Chief Engineer Chang Cheol Yang and Captain David Hill
     both died in the incident and their next of kin sued both MBFLLC and Dongwon.
22
     Dismissal of the Moore case was reversed, and the findings of fact made by the
23   Magistrate Judge in Majestic Blue are being appealed to the Ninth Circuit. Adam
     Baske, a tuna expert formerly with the Pew Charitable Trusts, has, in an article on
24
     the F/V Majestic Blue, called Dongwon “one of the international bad boys in terms
25   of illegal fishing activity.” <https://medium.com/matter/mutiny-on-the-majestic-
     blue-80e3d2fbb345#.4wrwj94gy>.
26
     19
27        http://starkist.com/about-starkist.
28   20
          http://www.dongwon.com/eng/content/subsidiary/04020113.
     FOURTH CONSOLIDATED DIRECT                  40
     PURCHASER CLASS ACTION COMPLAINT                         CASE NO. 15-MD-2670-JLS (MDD)
 1         88.         Dongwon purposefully directs its activities to the United States
 2   through its “controlled” and wholly-owned subsidiary StarKist Company, through
 3   which it produces and sells PSPs throughout the United States (including in this
 4   District), its territories, and the District of Columbia. Indeed, Dongwon has its own
 5   fishing fleet and is vertically integrated with StarKist Company. Dongwon also
 6   purposefully directs its activities to the United States by exporting PSPs, including
 7   canned tuna, to this country for sale. It sells canned tuna in the United States that is
 8   canned in Korea and branded under its own name and is sold at price levels inflated
 9   because of the claimed conspiracy.
10         89.         Dongwon also has an ownership interest in other United States
11   businesses. It has a 12.5% stake in Silver Bay Seafoods, LLC (a fishery located in
12   Sitka, Alaska) and a 50% majority interest in D.W. Global, Inc. (a shipping and
13   import/export company located in Commerce, California).
14         90.         According to its quarterly and annual reports, Dongwon typically
15   derives more than 50% of its global revenue from the United States.
16         91.         Before describing the interrelationship between StarKist
17   Company and Dongwon, it is first necessary to explain briefly the concept of the
18   Korean chaebol, which is a recognized concept in the academic business literature
19   focused on South Korean companies. The Dongwon family of companies is
20   recognized as being a chaebol.21
21         92.         The term “chaebol” is made up of the words “chae” (wealth or
22   property) and “bol” (clan or group). Chaebols are closely-knit business groups in
23   South Korea under the control of a single family or extended family, with key
24   flagship firms which are used as the instruments of control of other firms within the
25
26   21
       See Jae Jean Suh, The Social and Political Networks of the Korean Capitalist
27   Class, Asian Perspective, Vol. 13 No. 2 (Fall-Winter 1989) at 116. See also
     http://www.newworldencyclopedia.org/entry/Chaebol.
28
     FOURTH CONSOLIDATED DIRECT                 41
     PURCHASER CLASS ACTION COMPLAINT                        CASE NO. 15-MD-2670-JLS (MDD)
 1   group. They have four key features: (1) the governance structure of the group
 2   involves family or extended family control; (2) the formal organizational structure
 3   of the group involves a group headquarters, located in an actual or de facto holding
 4   company, sometimes known as a “flagship” company, which controls a network of
 5   subsidiaries, which fall under the control of the family, the group as a whole, and of
 6   flagship firms within the group; (3) the business structure of the firm encompasses
 7   a number of discrete products and services, some of which are wholly unrelated and
 8   others that are effectively vertically integrated; and (4) these groups are
 9   characterized by strong internal cultures of hierarchy, familism, and loyalty, with
10   family members of the founder or his cohorts also occupying key managerial
11   positions within the group.
12         93.         The Dongwon family of companies readily fits this definition.
13   The company started in 1969 and is dominated by its founder and Chairman Jae-
14   chul Kim (“J.C. Kim”) and members of his family or extended family, as described
15   in more detail below. The group headquarters is in Seoul, South Korea, where its
16   holding company, Dongwon Enterprise Company (“Dongwon Enterprise”), is
17   located. Through its subsidiaries, it operates in a number of business sectors
18   including, inter alia, marine products, other food products, feed products and pet
19   food, packing materials, and aluminum foil products. As detailed below, the
20   Dongwon family of companies has an internal culture of hierarchy, familism, and
21   loyalty. Defendants Dongwon and Starkist Company exhibit that culture, with
22   members of J.C. Kim’s family being put in key positions in both companies and
23   various other executives at Dongwon Enterprise, Dongwon, and other subsidiaries
24   in the Dongwon family of companies being routinely seconded to StarKist
25   Company to fill managerial roles. Dongwon, run by J.C. Kim, is the parent entity
26   for StarKist Company. However, the relationship of personnel from Dongwon
27   Enterprises (also run by J.C. Kim), and its subsidiaries to StarKist is such that the
28   flagship company could, and in fact did, cause personnel under its direction to
     FOURTH CONSOLIDATED DIRECT                 42
     PURCHASER CLASS ACTION COMPLAINT                        CASE NO. 15-MD-2670-JLS (MDD)
 1   manage StarKist Company’s affairs with complete disregard to what subsidiary in
 2   the Dongwon family of companies they formally worked for, and for purposes of
 3   involvement in StarKist Company’s management, all personnel in the Dongwon
 4   family of companies were functionally personnel that J.C. Kim could assign and
 5   direct. Thus, the Dongwon family of companies is run as an integrated enterprise.
 6         94.        Since its acquisition of StarKist Company, Dongwon has
 7   dominated it. Executive positions within StarKist Company have been and are
 8   being held by many people who worked or work at Dongwon itself or at the many
 9   satellite companies owned and controlled by Dongwon. The current President and
10   CEO of StarKist Company is Andrew Choe (“Choe”), who took that position in
11   September of 2014. Choe joined Dongwon Enterprise in 2010 and was sent to
12   Starkist Company in March of 2012 to serve as its as Senior Vice-President of its
13   supply chain and Director of Strategic Planning and Development.22 Likewise,
14   Nam-Jung Kim (son of Dongwon Chairman J.C. Kim), who served as the COO of
15   StarKist Company from 2012 until October of 2014, was a Vice-President of both
16   Dongwon F&B and Dongwon Enterprise; before joining StarKist Company, he also
17   served as the head of the Finance & Planning Department of Dongwon. He now
18   serves as a Director of both StarKist Company and Dongwon. 23 Similarly, Hyung-
19
     22
        Choe remained a Dongwon Enterprise employee, with a Dongwon Enterprise
20
     title and a                            , until March 26, 2012, at which time he
21   became a StarKist Company employee. Choe nonetheless was so deeply involved
     in StarKist Company’s management and strategy that as of the date of this
22
     Complaint, StarKist Company’s own website describes Choe as having joined
23   StarKist Company in 2010. This demonstrates how blurred the distinction between
     StarKist Company and Dongwon management had become after Dongwon’s
24
     purchase of StarKist Company.
25
     23
       His full background and many posts within the Dongwon family of companies is
26
     presented in more detail at
27   http://www.bloomberg.com/research/stocks/people/person.asp?personId=20135988
     7&privcapId=6461466. According to one article, “Kim Nam-Jung is the younger
28
     son of Dongwon chairman Kim Jae-Chul, who founded the business in 1969 to fish
     FOURTH CONSOLIDATED DIRECT               43
     PURCHASER CLASS ACTION COMPLAINT                     CASE NO. 15-MD-2670-JLS (MDD)
 1   Joo Kim, Chief Financial Officer (“CFO”) of Dongwon F&B, became the CFO of
 2   StarKist Company in 2012. Likewise, Ingu Park (“Park”), the Chairman of the
 3   Board of StarKist Company, who also served as its Acting President from
 4   November of 2010 to March of 2011, serves as CEO of Dongwon Precision
 5   Machinery Company and was Vice-Chairman of Dongwon Enterprises. Nam-Jung
 6   Kim, Hyung-Joo Kim, and Park all served as officers of StarKist Company during
 7   the period of the conspiratorial activities described herein, would have known of
 8   those activities, and would have relayed that information to executives at Dongwon,
 9   as reflected in Dongwon’s own statements described below. All of this constant
10   movement of executives between entities in the Dongwon family of companies
11   reflect its status as a highly integrated chaebol.
12         95.         After the acquisition of StarKist Company by Dongwon,
13   American executives at StarKist Company began to leave — voluntarily and
14   involuntarily.
15
16
17
18
19
20
     for tuna and established his first overseas base in the Republic of Ghana in 1973….
21   In preparation for succession, the founder has been transferring ownership of the
     private family holding company, Dongwon Enterprise Co., which owns stakes in
22
     various listed affiliates, to Nam-Jung. Jae-Chul holds a 24.5% stake and Nam-Jung,
23   68%.” https://www.forbes.com/profile/kim-nam-jung/.
24   24
       Dongwon is no stranger to antitrust violations in the food industry. In June of
25   2011, one of its subsidiaries, Dongwon Dairy Foods, was fined 1.31 billion Korean
     won by the Korean Fair Trade Commission (“KFTC”) for conspiring with three
26
     other firms to rig prices in the South Korean cheese market. According to the
27   KFTC, employees of the Dongwon subsidiary were found to have participated in “a
     covert organization established for the purpose of such price-fixing”; they had
28
     multiple meetings with competitors in 2007-08, in which they agreed to raise
     FOURTH CONSOLIDATED DIRECT                 44
     PURCHASER CLASS ACTION COMPLAINT                     CASE NO. 15-MD-2670-JLS (MDD)
 1         96.        Dongwon closely managed the business affairs of StarKist
 2   Company, thereby ignoring principles of corporate separateness.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18                                                                                   ,
19
20
21         97.
22
23
24
25
26
27
     cheese prices by 15-20%.
28
     http://www.koreaherald.com/view.php?ud=20110626000297.
     FOURTH CONSOLIDATED DIRECT              45
     PURCHASER CLASS ACTION COMPLAINT                    CASE NO. 15-MD-2670-JLS (MDD)
 1
 2
 3
 4                                                     And, as discussed below, given
 5   Dongwon’s control and the unity of interests between StarKist Company and its
 6   parent in carrying out the conspiracy alleged here, it would be unjust and lead to an
 7   inequitable result to allow Dongwon to escape liability for StarKist Company’s
 8   acts. Dongwon purchased and controlled StarKist Company to its benefit in
 9   becoming a “de facto globalized enterprise” and extending its operations to the
10   United States using an already well-known national brand.
11         98.         Due to the unlawful conduct alleged herein, StarKist Company
12   earned profits in excess of what it would have earned in a competitive market.
13   StarKist Company transferred its ill-gotten gain obtained through the alleged
14   conspiracy to Dongwon,
15
16
17
18
19
20
21   Accordingly, Dongwon knowingly profited from StarKist Company’s participation
22   in the conspiracy and knowingly accepted the proceeds of the conspiracy and has
23   been unjustly enriched. As a result of these facts, considered alone or in
24   combination with one or more of the foregoing other facts, adherence to the fiction
25   of the separate existence of Dongwon and StarKist Company would sanction a
26   fraud or promote an injustice; and an inequitable result or an injustice would occur
27   if the corporate form were elevated over substance.
28
     FOURTH CONSOLIDATED DIRECT                46
     PURCHASER CLASS ACTION COMPLAINT                      CASE NO. 15-MD-2670-JLS (MDD)
 1         99.          Dongwon participated directly in the alleged conspiracy.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16         100.         Unless otherwise indicated, during the period of Dongwon’s
17   ownership of StarKist Company, Dongwon and StarKist Company will be referred
18   to collectively herein as “StarKist.”
19                                    V.     AGENTS.
20         101.         The acts alleged to have been done by Defendants were
21   authorized, ordered, or performed by their directors, officers, managers, agents,
22   employees, or representatives while actively engaged in the management of
23   Defendants’ affairs.
24                VI.    INTERSTATE TRADE AND COMMERCE.
25         102.         Throughout the Class Period, there was a continuous and
26   uninterrupted flow of invoices for payment, payments, and other documents
27   essential to the sale of PSPs in interstate commerce between and among offices of
28
     FOURTH CONSOLIDATED DIRECT                47
     PURCHASER CLASS ACTION COMPLAINT                      CASE NO. 15-MD-2670-JLS (MDD)
 1   Defendants and their customers located throughout the United States, its territories,
 2   and the District of Columbia.
 3         103.        Throughout the Class Period, Defendants transported substantial
 4   amounts of PSPs in a continuous and uninterrupted flow of interstate commerce
 5   throughout the United States, its territories, and the District of Columbia.
 6         104.        Throughout the Class Period, Defendants’ unlawful activities, as
 7   described herein, took place within and substantially affected the flow of interstate
 8   commerce and had a direct, substantial, and reasonably foreseeable effect upon
 9   commerce in the United States, its territories, and the District of Columbia.
10                        VII.   FACTUAL ALLEGATIONS.
11           A.   The Nature Of, Concentration Of, And Consolidation In, The Domestic
12                PSP Market.
13         105.        In addition to the facts alleged above, which are incorporated by
14   reference, the following facts are also alleged.
15        Nature of the Domestic PSP Market.
16         106.        PSPs are sold directly by Defendants to club warehouses,
17   wholesale grocery suppliers, grocery cooperatives, mass merchandisers, retailers,
18   and drug stores, among others.
19
20
21
22
23
24         107.        Canned or pouched tuna is a commodity product. The United
25   States Department of Labor (“DoL”) has referred to canned tuna as a “relatively
26   undifferentiated commodity…with widespread consumer indifference to its country
27   of origin or brand name.” COSI observed that tuna may be commodity-oriented,
28
     FOURTH CONSOLIDATED DIRECT                48
     PURCHASER CLASS ACTION COMPLAINT                       CASE NO. 15-MD-2670-JLS (MDD)
 1   that consumer decisions are often made primarily on price and that price changes
 2   significantly affect sales volumes.
 3         108.        COSI’s website describes the processing procedures for canned
 4   tuna made from frozen or refrigerated tuna loins:
 5                Sourcing
 6
                  Tuna is highly migratory and found in all the major
 7                oceans around the globe. Once our wild-caught tuna is
 8                caught, it is flash frozen and delivered to one of our
                  processing facilities.
 9
10                Fish Receiving

11                Fish are delivered to canneries frozen or refrigerated.
12                Quality evaluations are performed during unloading,
                  which include monitoring the temperature and condition
13                of the fish and collecting samples for histamine and salt
14                analysis. Lots found unacceptable are rejected.

15                Cold Storage
16
                  Fish are maintained at temperatures near 0° until
17                processing
18
                  Pre-Processing Evaluation
19
20                Prior to being scheduled for processing, representative
                  samples from each lot are test-packed and samples are
21                evaluated before and after canning to assess quality. Test-
22                pack results are used to determine acceptability and
                  process requirements of fish remaining in each lot.
23
24                Thawing

25                When lots are scheduled for processing in our canneries,
26                fish are brought out of cold storage and thawed to
                  backbone temperatures sufficient to facilitate evisceration
27                and sensory evaluation.
28
     FOURTH CONSOLIDATED DIRECT               49
     PURCHASER CLASS ACTION COMPLAINT                      CASE NO. 15-MD-2670-JLS (MDD)
 1              Evisceration & Evaluation

 2              Viscera are removed and each fish is evaluated by trained
 3              staff for physical characteristics associated with
                decomposition or contamination. Any fish exhibiting
 4              unacceptable characteristics is rejected.
 5
                Pre-Cooking
 6
 7              Acceptable fish are placed on racks and transferred to
                large ovens, where they are cooked sufficiently to
 8              facilitate cleaning of the fish.
 9
                Cleaning
10
11              Each fish is manually cleaned and inspected for quality
                attributes. The cleaning operation consists of removing
12              the head, tail, skin, bones and dark flesh known as red
13              meat.
14              Can Filling
15
                Cleaned tuna loins are fed into filling machines where
16              prescribed amounts of fish are placed into cans. Via a
17              separate system, empty cans are conveyed to filling
                machines after having been inverted and flushed with air
18              jets and/or water sprays.
19
                Ingredient Addition
20
21              Cans leaving the filling machine are conveyed past points
                where prescribed amounts of spring water or canola oil
22              and other ingredients are added.
23
                Can Sealing
24
25              Filled cans are conveyed to sealing machines where lids
                are put in place and the cans hermetically sealed. Each
26              can or lid is affixed with a permanent production code
27              that identifies plant, product, date packed, batch and
                other pertinent information. The integrity of the hermetic
28
     FOURTH CONSOLIDATED DIRECT             50
     PURCHASER CLASS ACTION COMPLAINT                    CASE NO. 15-MD-2670-JLS (MDD)
 1                 seal is evaluated at frequent intervals during processing
                   to ensure product safety.
 2
 3                 Thermal Processing

 4                 Sealed cans are retorted (cooked) under pressure utilizing
 5                 process time and temperature schedules designed by
                   processing experts to render the product commercially
 6                 sterile. All aspects of thermal processing are strictly
 7                 monitored and controlled.
 8                 Finished Product Evaluation
 9
                   Samples of each finished production code receive
10                 qualitative (e.g., color, odor, flavor, texture and cleaning)
11                 and quantitative evaluations prior to being released for
                   labeling.
12
13                 Labeling & Casing
14                 Product lots meeting finished product evaluation criteria
15                 are delivered to labeling lines where they are labeled and
                   cased. Cased products are appropriately marked with
16                 information necessary to facilitate product tracing.
17
                   Warehousing & Shipping
18
19                 Cased products are shipped or are staged in warehouses
                   for later shipment.
20
21   Bumble Bee’s website has a similar description of processing of tuna loins for use
22   in canned tuna.
23
24          109.        StarKist’s processing and canning of tuna is slightly different, as
25   explained at its FAQ webpage. At its facility in American Samoa, it receives
26   frozen tuna from fishing vessels; thaws and cleans it; processes it into loins, which
27   are cut into sizes suitable for canning; and packs the processed fish into cans that
28   are then sealed at the facility.
     FOURTH CONSOLIDATED DIRECT                  51
     PURCHASER CLASS ACTION COMPLAINT                         CASE NO. 15-MD-2670-JLS (MDD)
 1          Concentration In The Domestic PSP Market.
 2            110.       Defendants StarKist, Bumble Bee, and COSI are the three largest
 3   domestic manufacturers of PSPs. The industry is highly concentrated.
 4
 5
 6
 7
 8
 9
10            111.       In December of 2014, the Wall Street Journal reported that the
11   Defendants’ respective shares of the domestic market for canned tuna were 13% for
12   COSI, 25% for Bumble Bee, and 36% for StarKist. Bualuang Securities reported
13   the shares for the domestic canned tuna market slightly differently, with StarKist at
14   30%, Bumble Bee at 28%, and COSI at 20% — nearly 80% of the market.
15          Consolidation In The Domestic PSP Market.
16            112.       This oligopolistic structure of the domestic PSP market is the
17   result of recent mergers and acquisitions. 25 For example, in 1997, Van Camp
18   Seafood Company (“Van Camp”) was acquired by the investment group Tri-Union,
19   of which TUG was a member. Thereafter, in 2000, TUG bought out the other
20   investors to acquire Van Camp completely, which it renamed Chicken of the Sea
21   International, an entity that was later merged into Defendant Tri-Union.
22            113.       In 2008, Dongwon acquired StarKist Company from Del Monte
23   for $363 million.
24            114.       And in December of 2014, TUG announced the acquisition of
25   Bumble Bee from Lion Capital (subject to regulatory approval) for $1.51 billion.
26   The combination of COSI and Bumble Bee would have created a virtual duopoly,
27
28   25
          An oligopoly is a market or industry dominated by a small number of sellers.
     FOURTH CONSOLIDATED DIRECT                 52
     PURCHASER CLASS ACTION COMPLAINT                        CASE NO. 15-MD-2670-JLS (MDD)
 1   with the combined entity substantially exceeding the market share of StarKist.
 2   TUG had planned to finance the acquisition partly through a preferential public
 3   offering to existing shareholders that would have raised approximately $380
 4   million. As explained below, that acquisition did not take place.
 5       Barriers To Entry In The Domestic PSP Market.
 6         115.        The oligopolistic structure of the domestic PSP industry is further
 7   reinforced by barriers to entry formed by high initial capital investment for
 8   processing and canning facilities and domestic tariffs that limit foreign competition.
 9         116.        As is clear from the foregoing, there are significant capital outlays
10   associated with production of PSPs.
11
12
13
14
15
16
17         117.        In addition to capital outlays forming a barrier to entry, United
18   States tariffs on imported canned tuna deter significant domestic sales by foreign
19   producers. The DoL has noted that tariff rates are six percent ad valorem on
20   canned tuna not packed in oil weighing seven kilograms or less and 12.5 percent ad
21   valorem for the same product weighing over seven kilograms.
22           B.   Demand, Supply, And Pricing in the Domestic PSP Market.
23       The Oversupply of Tuna.
24         118.        The primary types of tuna used in canned tuna sold in the United
25   States are skipjack and albacore. Skipjack accounts for the vast majority of canned
26   tuna sold and is often described on labels as “light tuna.”
27         119.        There is currently and has been in recent years an oversupply of
28   skipjack being caught, due, inter alia, to the use of purse seining as a method of
     FOURTH CONSOLIDATED DIRECT                53
     PURCHASER CLASS ACTION COMPLAINT                       CASE NO. 15-MD-2670-JLS (MDD)
 1   capture. As Lischewski of Bumble Bee described purse seining in a recent article,
 2   “[w]ith a purse seiner, they can set a net, encircle a school of tuna, then we pull a
 3   rope through the bottom of the net to close it and that’s our purse. And then we can
 4   bring that net into the boat, and we can actually scoop the tuna--generally still alive,
 5   right out of the nets, and into refrigerated sea water until we ultimately freeze them
 6   on board.” 26 In 2011, the Pacific Islands Forum Fisheries Agency reported that in
 7   the Western Centric Pacific Ocean, the total purse seine catch increased from
 8   113,000 metric tons in 1980 to 1.8 million metric tons in 2009; the catch per vessel
 9   climbed from 3,750 metric tons in 1986 to 7,100 metric tons in 2007.
10           120.       The issues of excessive capture have been aggravated in recent
11   years by the extensive use of fish aggregating devices (“FADs”) — man-made
12   objects such as floats or buoys that are used to attract certain ocean-going fish. As
13   stated in a February 2016 article in Undercurrent News:
14           A tuna industry veteran believes that there is a “major shakeout” coming
15           if vessel owners don’t act fast to address issues leading to the sector’s
             current oversupply.
16
17           Henk Brus, of the firm Sustunable, told attendees at the Americas Tuna
             Conference on Jan 29 that he believes the explosion in the use of fish
18           aggregating devices (FADs) in the Eastern Pacific Ocean is the main
19           cause of the oversupply and the recent plunge that skipjack tuna prices
             have experienced in recent years.
20
21           “With the software that is available now today, we’re increasingly going
             to select FADs and we’re not even going to catch it anymore. We’re
22           basically going to harvest it. If the FAD is ripe we’re going to pick the
23           FAD,” he said.

24
     Various organizations like Greenpeace have been vocal advocates of
25
     “sustainability” in fish harvesting: fishing practices that do not result in undue
26
     depletion of fisheries.
27
28   26
          http://www.sandiego6.com/todays-tuna-industry-ocean-to-table/.
     FOURTH CONSOLIDATED DIRECT                 54
     PURCHASER CLASS ACTION COMPLAINT                        CASE NO. 15-MD-2670-JLS (MDD)
 1         121.        The following chart, taken from the Western & Central Pacific
 2   Fisheries Commission’s 2014 “Tuna Fishery Yearbook” published in 2015 shows
 3   how annual global catches of skipjack increased between 1990 and 2014.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15        Price Declines In Raw Skipjack Due To Oversupply.
16         122.        The increasing catches of skipjack have led to decreases in the
17   price of raw skipjack. The most recent example is what happened in 2013-15.
18   Between May of 2013 and January of 2014, the price per ton of skipjack in
19   Bangkok fell from $2350 to $1250. The price rebounded briefly, but then fell again
20   even further. According to the April 19, 2015 issue of Tuna Market Intelligence,
21   “[a]s recently as June last year, skipjack was selling at US$1,800 in Bangkok. But
22   the price has plummeted to US$1,000 in early 2015, with industry officials
23   anticipating further reductions in price this year.” The United Nations Food &
24   Agriculture Organization (“FAO”) noted in its May 2015 “Food Outlook” biannual
25   report that raw tuna prices had dropped considerably in 2014: “tuna prices declined
26   significantly due to excess supply, with frozen skipjack prices hitting a 6-year low.”
27   Tuna exporters in Ecuador noted in January of 2015 that the price per metric ton
28   had declined from $1400 to $800. By December of 2015, prices out of Ecuador had
     FOURTH CONSOLIDATED DIRECT                55
     PURCHASER CLASS ACTION COMPLAINT                      CASE NO. 15-MD-2670-JLS (MDD)
 1   dropped to $950 per ton and Thai prices were expected to be between $950 and
 2   $980 per ton.
 3       Declining Domestic Consumption Of Canned Tuna.
 4           123.              In the United States, this increase in the amount of tuna caught
 5   was not matched by increases in demand for canned tuna. Consumption of PSPs,
 6   particularly canned tuna, has declined over the last ten years in the United States
 7   due in large part to changing consumer tastes and concerns over how tuna is fished
 8   and the effect on other species, such as dolphins. The annual consumption per
 9   person was 3.1 lbs. in 2005, but had fallen to 2.3 lbs. by 2013. This trend was
10   widely reported.
11           124.              An article in the Washington Post graphically represented this
12   decline by measuring United States annual per capita consumption from 1930 to
13   2010:
14
15
16
17
18
19
20
21
22           125.              Similarly, the National Marine Fisheries Service reported that

23   consumers consistently and gradually consumed less of tuna during the Class

24   Period, and a full pound (or 30%) less per capita in 2013 versus 2004:

25      U.S. ANNUAL PER CAPITA CONSUMPTION OF CANNED FISHERY PRODUCTS, 1985-2013
        Year      Salmon      Sardines   Tuna      Shellfish   Other       Total
26                   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - Pounds - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                                              ------
27            1985                     0.5                          0.3                         3.3                          0.5                          0.4                   5.0
              1986                     0.5                          0.3                         3.6                          0.5                          0.5                   5.4
28            1987                     0.4                          0.3                         3.5                          0.5                          0.5                   5.2
              1988                     0.3                          0.3                         3.6                          0.4                          0.3                   4.9
     FOURTH CONSOLIDATED DIRECT                                                         56
     PURCHASER CLASS ACTION COMPLAINT                                                                                CASE NO. 15-MD-2670-JLS (MDD)
            1989          0.3         0.3          3.9        0.4         0.2            5.1
 1          1990          0.4         0.3          3.7        0.3         0.4            5.1
            1991          0.5         0.2          3.6        0.4         0.2            4.9
 2          1992          0.5         0.2          3.5        0.3         0.1            4.6
            1993          0.4         0.2          3.5        0.3         0.1            4.5
 3          1994          0.4         0.2          3.3        0.3         0.3            4.5
            1995          0.5         0.2          3.4        0.3         0.3            4.7
 4          1996          0.5         0.2          3.2        0.3         0.3            4.5
            1997          0.4         0.2          3.1        0.3         0.4            4.4
 5          1998          0.3         0.2          3.4        0.3         0.2            4.4
            1999          0.3         0.2          3.5        0.4         0.3            4.7
 6          2000          0.3         0.2          3.5        0.3         0.4            4.7
            2001          0.4         0.2          2.9        0.3         0.4            4.2
 7          2002          0.5         0.1          3.1        0.3         0.3            4.3
            2003          0.4         0.1          3.4        0.4         0.3            4.6
 8          2004          0.3         0.1          3.3        0.4         0.4            4.5
            2005          0.4         0.1          3.1        0.4         0.3            4.3
 9          2006          0.2         0.2          2.9        0.4         0.2            3.9
            2007          0.3         0.2          2.7        0.4         0.3            3.9
10          2008          0.1         0.2          2.8        0.4         0.4            3.9
            2009          0.2         0.2          2.5        0.4         0.4            3.7
11          2010          0.2         0.2          2.7        0.4         0.4            3.9
            2011          0.2         0.2          2.6        0.4         0.4            3.8
            2012          0.2         0.2          2.4        0.4         0.4            3.6
12
            2013          0.4         0.2          2.3        0.4         0.4            3.7
13
14       Domestic Pricing Of Canned Tuna.
15         126.
16
17
18         127.       In a competitive market, increased supply of raw materials, with
19   expected lower input costs, combined with stagnant demand, should have resulted
20   in significantly lower list prices and extensive promotions for canned tuna. The
21   domestic canned tuna industry used to be that type of market. In the past, as
22   Lischewski of Bumble Bee had noted at the 2000 Infofish conference held in
23   Bangkok, Thailand, the canned tuna industry was highly competitive. Fiercely
24   competing for market share, producers sacrificed profit margins for greater sales
25   volume. In 1985-99, 54.5% of the canned tuna sold in the United States was sold
26   with some sort of promotion, with average price discounting of “a staggering 31
27   percent.” Over this period, retail prices of chunk light half-pound canned tuna had
28
     FOURTH CONSOLIDATED DIRECT               57
     PURCHASER CLASS ACTION COMPLAINT                      CASE NO. 15-MD-2670-JLS (MDD)
 1   declined from $43.19 per case to $20.35, a 53% decline in constant dollars. As
 2   Lischewski explained:
 3
             The fault for this poor performance falls squarely on the shoulders of
 4           the tuna industry. Rather than focus on innovation and growth, the three
 5           major brands have fought an “unwinnable” war to steal shares from one
             another in a flat to declining category. Nowhere is this more evident
 6           than in profit margins.… Our results estimate that compared to 1980-
 7           84, profit margins have eroded by approximately US $6.75 per case.
             Multiplying this loss by the 35 million case retail market represents an
 8           annual profit loss of more than $200 million to the tuna industry. 27
 9
             128.       In other words, prior to the anticompetitive conspiracy described
10
     herein, the domestic canned tuna industry used to engage in real competition
11
     involving cut-throat pricing and substantial discounting, which led to lower prices
12
     for purchasers during that time period. Since at least 2011, however, the industry
13
     has abandoned that competition. The following chart, taken from data available at
14
     the Bureau of Labor Statistics, depicts seasonally adjusted United States average
15
     prices for shelf stable fish and seafood from January 2005 through the first part of
16
     2015, with the period 1982-84 (before the period of intense competition identified
17
     by Lischewski) identified as a baseline.
18
19
20
21
22
23
24
25
26
27
28   27
          https://www.dol.gov/whd/as/sec7.htm.
     FOURTH CONSOLIDATED DIRECT                  58
     PURCHASER CLASS ACTION COMPLAINT                       CASE NO. 15-MD-2670-JLS (MDD)
 1         129.        Indeed, the same Washington Post article cited above presented
 2   the following graph, which showed that while Americans were are buying less
 3   canned seafood, they are paying more for what they do buy, as explained further
 4   below.
 5
 6
 7
 8
 9
10
11
12
13
14
15            C. DOJ’s Criminal Investigation Reveals That The Pricing for PSPs
16                Produced By Defendants Was The Result of Collusion.
17         130.        The regulatory proceedings concerning the proposed merger
18   between COSI and Bumble Bee revealed that Defendants collusively agreed to fix
19   the domestic prices of PSPs. The DOJ’s investigation of conduct in violation of the
20   antitrust laws is continuing.
21         131.        On July 23, 2015, TUG suspended the preferential public offering
22   in connection with its proposed acquisition of Bumble Bee in light of a grand jury
23   investigation commenced by the DOJ. TUG disclosed on that day that both
24   Bumble Bee and COSI had received grand jury subpoenas relating to an antitrust
25   investigation of PSPs. The publication Undercurrent News further reported in an
26   article dated that same day that “Thai Union held a conference with analysts on the
27   suspension of the share offer, in which the company’s management said other US
28
     FOURTH CONSOLIDATED DIRECT               59
     PURCHASER CLASS ACTION COMPLAINT                     CASE NO. 15-MD-2670-JLS (MDD)
 1   seafood producers have also received a subpoena requiring the production of
 2   relevant information to the DOJ.”
 3         132.        The publication Global Competition Review similarly reported as
 4   follows:
 5         In a letter to the Bangkok stock exchange on Wednesday, Thai Union
 6         chairman Kraisorn Chansiri confirmed that the US Department of
           Justice is investigating his company’s sector, causing Thai Union to
 7         suspend a stock issuance that had been intended to finance the $1.5
 8         billion acquisition of Bumble Bee.

 9         He said the Thai Union subsidiary Tri-Union Seafoods, which operates
10         in the US under the Chicken of the Sea brand, had received a subpoena
           “requiring Tri-Union to provide relevant information to the DoJ in
11         relation to an antitrust investigation of the packaged seafood industry in
12         the United States.”

13
     The article goes on to state:
14
           An industry expert said the subpoena does not appear to be limited to
15         the merger review, and early information indicates the demand for
           information came from a separate section of the antitrust division, not
16
           one tasked with analysing deals.
17
           It is highly likely that something produced in the merger investigation
18
           sparked this investigation touching the industry as a whole rather than
19         just the parties to the deal, he said.
20
           ****
21         The source said others in the industry are now anticipating that they too
22         will be subpoenaed….

23         133.        TUG held an Extraordinary General Meeting of Shareholders on
24   September 16, 2015. The minutes of that meeting state:
25         Khun Thiraphong Chansiri [Chairman of TUG’s Board of Directors]
26         clarified: on the capital increase issue, the Company had a resolution
           from the Board of Directors and had the approval from the Office of
27         Securities and Exchange Commission to delay the capital increase
28         process for 6 months. The main reason for the delay request was that the

     FOURTH CONSOLIDATED DIRECT                60
     PURCHASER CLASS ACTION COMPLAINT                      CASE NO. 15-MD-2670-JLS (MDD)
 1         week prior to the due date of the capital increase payment, Tri-Union
           Seafood or Chicken of the Sea International in the United States of
 2         America was notified by the Department of Justice of the USA that the
 3         investigation on illegal actions regarding Anti-Trust of the whole
           packaged seafood industry in USA was being carried out, not limited
 4         to only on the Company. Hence the Company had consulted with the
 5         Board of Directors and the legal consultants who shared their viewpoints
           that the Company should delay its capital increase due to a high degree
 6         of uncertainty in such serious matter and to provide time to the
 7         shareholders to thoroughly and completely study the facts. The
           Company had no urgent need to use the fund from the capital increase
 8         whatsoever. The Company thus returned the fund to the shareholders.
 9         On the lawsuit issues, the Company has been keeping an eye on but still
           retains no clear facts and data because the investigation was on the
10         whole industry. Also the Company has been informed that the
11         investigation process takes 2-3 years. (Emphases added)
12         134.        The fact that these companies received subpoenas from a federal
13   grand jury is significant because it indicates that the DOJ is pursuing a criminal
14   prosecution.
15         135.        As noted above, counsel for COSI has confirmed to Plaintiffs that
16   COSI has applied to the DOJ for leniency in connection with the alleged
17   conspiracy.
18         136.        The significance of a company seeking Type B leniency cannot be
19   understated. According to the DOJ’s “Frequently Asked questions” about the
20   Antitrust Division’s Leniency Program (as updated on January 26, 2017), an
21   applicant for Type B leniency must admit to participating in a criminal violation of
22   the antitrust laws (https://www.justice.gov/atr/page/file/926521/download):
23
           5. Does a leniency applicant have to admit to a criminal violation of
24         the antitrust laws before receiving a conditional leniency letter?
25
           Yes. The Division's leniency policies were established for corporations
26         and individuals "reporting their illegal antitrust activity," and the
27         policies protect leniency recipients from criminal conviction. Thus, the
           applicant must admit its participation in a criminal antitrust violation
28         involving price fixing, bid rigging, capacity restriction, or allocation
     FOURTH CONSOLIDATED DIRECT                61
     PURCHASER CLASS ACTION COMPLAINT                       CASE NO. 15-MD-2670-JLS (MDD)
 1         of markets, customers, or sales or production volumes before it will
           receive a conditional leniency letter. Applicants that have not engaged
 2         in criminal violations of the antitrust laws have no need to receive
 3         leniency protection from a criminal violation and will receive no benefit
           from the leniency program. (Emphases added).
 4
 5   As indicated on the same DOJ webpage, the leniency applicant must also establish
 6   “[t]he confession of wrongdoing is truly a corporate act, as opposed to isolated
 7   confessions of individual executives or officials.”
 8         137.        On December 3, 2015, it was announced that the planned merger
 9   of COSI and Bumble Bee was being abandoned. According to a press release on
10   the DOJ’s website:
11         “Consumers are better off without this deal,” said Assistant Attorney
           General Bill Baer [(“Baer”)] of the department’s Antitrust Division.
12         “Our investigation convinced us – and the parties knew or should have
13         known from the get go – that the market is not functioning
           competitively today, and further consolidation would only make things
14         worse.” (Emphases added).28
15
16         138.        As noted above, Bumble Bee, K. Worsham, and Cameron have all
17   pled guilty to criminal violations of the price-fixing proscription contained in the
18   Sherman Act.
19           D. Methods By Which Defendants Effectuated Their Collusive
20                Scheme.
21         139.        Since at least late 2010, Defendants — entities that should be
22   competing against one another — have been engaged in an overarching collusive
23   scheme to fix prices for PSPs. As reflected by these improper communications,
24
     28
25     Lischewski of Bumble Bee was unrepentant about the collapse of the deal. He
     was quoted as saying that “[d]uring the last year, Bumble Bee has conducted
26
     business as usual and now has a renewed focus to execute its vision for the
27   company well into the future.”
     http://www.oregonlive.com/business/index.ssf/2015/12/canned_tuna_giants_blocke
28
     d_by.html.
     FOURTH CONSOLIDATED DIRECT                62
     PURCHASER CLASS ACTION COMPLAINT                       CASE NO. 15-MD-2670-JLS (MDD)
 1   there are several mechanisms by which Defendants effectuated this scheme: (
 2
 3
 4
 5
 6                As reflected in allegations throughout this Fourth Amended
 7   Consolidated Complaint,
 8
 9                                                    . Each of these categories of
10   conduct is described below.
11       Collusion On 2011 Price Increases.
12         140.
13
14
15
16
17
18
19
20         141.
21
22
23
24
25
26
27
28
     FOURTH CONSOLIDATED DIRECT              63
     PURCHASER CLASS ACTION COMPLAINT                    CASE NO. 15-MD-2670-JLS (MDD)
 1         142.
 2
 3
 4
 5
 6
 7         143.
 8
 9
10
11         144.
12
13
14
15         145.
16
17
18
19         146.       StarKist announced its list price increases on March 2, 2011, with
20   an effective date of May 30, 2011.
21
22
23
24
25
26
27         147.       Bumble Bee announced its list price increases on March 10, 2011,
28   to take effect on May 29, 2011.
     FOURTH CONSOLIDATED DIRECT              64
     PURCHASER CLASS ACTION COMPLAINT                    CASE NO. 15-MD-2670-JLS (MDD)
 1
 2                                                                         COSI then
 3   announced a net price increase on May 17, 2011, effective June 1, 2011. COSI’s
 4   increase, based on a comparison of net to list prices, was proportional to the list
 5   price increases of StarKist and Bumble Bee.
 6
 7
 8         148.
 9
10
11
12
13
14         149.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     FOURTH CONSOLIDATED DIRECT                65
     PURCHASER CLASS ACTION COMPLAINT                       CASE NO. 15-MD-2670-JLS (MDD)
 1
 2                                                                                 .
 3       Collusion On List Price Increases In 2011-12.
 4        150.
 5
 6
 7
 8
 9
10
11
12        151.
13
14
15
16
17
18
19
20
21
22
23        152.
24
25
26
27
28
     FOURTH CONSOLIDATED DIRECT           66
     PURCHASER CLASS ACTION COMPLAINT                    CASE NO. 15-MD-2670-JLS (MDD)
 1
 2
 3         153.
 4
 5
 6
 7
 8
 9
10
11         154.
12
13
14
15
16         155.       The FAO reported that canned tuna wholesale and retail prices in
17   the United States increased by 10.9% and 6.6%, respectively, between 2010 and
18   2012. At the same time, canned tuna consumption continued to decline across the
19   United States, falling by 7.7% between 2011 and 2012. One FAO newsletter noted
20   in December of 2012 that “[s]luggish demand for canned tuna continues in the US
21   market. Under the current economic conditions consumers are reluctant to accept
22   higher canned tuna prices, while supermarkets are unable to promote the product as
23   a low-priced item as they could in the past.” Under such conditions of decreasing
24   demand, one would expect Defendants would have decreased prices to generate
25   business. By coordinating price increases, Defendants’ pricing conduct was
26   contrary to the individual self-interest of each of them, and would have been
27   impossible to maintain absent the conspiratorial agreements between them.
28
     FOURTH CONSOLIDATED DIRECT               67
     PURCHASER CLASS ACTION COMPLAINT                     CASE NO. 15-MD-2670-JLS (MDD)
 1         156.        These price increases in 2011-12 achieved Lischewski of Bumble
 2   Bee’s goal of ensuring that the industrywide prices for canned tuna were no longer
 3   “too cheap.” Lischewski himself noted in a July 2012 interview that “we believe
 4   the market will adjust to the new price levels over the next year as tuna remains a
 5   healthy and affordable protein.” He went on to add that “[u]nfortunately, higher
 6   prices—up more than 40 percent over the last 18 months—are negatively
 7   impacting overall consumption and promotional sales volume is down as retailers
 8   are not able to achieve the ‘hot’ price points that historically enabled them to drive
 9   tuna volume.” (Emphases added). Thus, Lischewski was conceding that the
10   previous 18 months of price increases were driving down consumer demand and
11   promotional volume—again something contrary to the individual self-interest of
12   COSI, Bumble Bee, and StarKist. Likewise, in a March 2012 interview, Cho,
13   former President and CEO of StarKist, stated that the company was taking action to
14   increase prices. He said that “[i]n America, all they have done is say: ‘two cans for
15   a dollar, three cans for a dollar’–but that has to change.”
16         157.
17
18
19
20
21
22        Collusion On Promotional Activity.
23         158.
24
25
26
27
28
     FOURTH CONSOLIDATED DIRECT                 68
     PURCHASER CLASS ACTION COMPLAINT                        CASE NO. 15-MD-2670-JLS (MDD)
 1
 2
 3
 4
 5        Other Collusive Conduct.
 6        159.
 7
 8
 9
10
11        160.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26   29

27
28
                                                                      .
     FOURTH CONSOLIDATED DIRECT         69
     PURCHASER CLASS ACTION COMPLAINT        CASE NO. 15-MD-2670-JLS (MDD)
 1         161.       In short,
 2
 3
 4
 5
 6
 7
 8
 9
10
11         162.
12
13
14
15
16
17
18        Other Opportunities To Collude.
19         163.       In addition to the secret e-mails and telephone calls described
20   above, the Defendants had numerous other opportunities to meet and collude.
21         164.       Additional opportunities to collude were provided by the annual
22   Infofish conventions held in Bangkok, Thailand during the Class Period.
23         165.       Another opportunity was provided by the Tuna Council of the
24   National Fisheries Institute (“NFI”). As explained on the NFI’s website:
25
                  The National Fisheries Institute’s Tuna Council
26                represents the largest processors and household names
27                for canned and pouch tuna in the U.S. including Bumble
                  Bee®, Chicken of the Sea® and StarKist®. The Tuna
28                Council speaks for the tuna industry on numerous issues
     FOURTH CONSOLIDATED DIRECT               70
     PURCHASER CLASS ACTION COMPLAINT                     CASE NO. 15-MD-2670-JLS (MDD)
 1                including food safety, labeling, sustainability, nutrition
                  education and product marketing.
 2
 3         166.        Bumble Bee, COSI, and StarKist jointly sponsored the “Tuna the
 4   Wonderfish” advertising campaign of 2011-12 under the auspices of the Tuna
 5   Council to remedy the perception that canned tuna was a “cheap” product. This
 6   campaign was bankrolled by the three companies, who teamed up for collective
 7   marketing purposes. Tuza of StarKist reportedly said that “[w]e worked together
 8   surprisingly well.” He said further that the campaign, intended to increase
 9   consumption of tuna, was based on the hope that “as the water level rises…all boats
10   rise with the tide”, referring to the three aforementioned companies. The same
11   philosophy was applied in Defendants’ subsequent collusive activities with respect
12   to list price increases and promotions.
13         167.        Yet another opportunity to collude was provided through
14   meetings of the ISSF (International Seafood Sustainability Foundation).
15   Lischewski is the chair of that organization.
16         168.        A
17
18
19
20
21
22
23
24
25
26         169.        The interlocking relationships among Defendants are also
27   demonstrated by the movement of executives among the companies. There are
28   numerous examples of this.

     FOURTH CONSOLIDATED DIRECT                71
     PURCHASER CLASS ACTION COMPLAINT                       CASE NO. 15-MD-2670-JLS (MDD)
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20                                                  Such movement of executives and
21   the common friendships that were formed fostered collusion among all three
22   companies; a former executive of one Defendant who now served at another
23   Defendant would deem it permissible to share his current employer’s confidential
24   information with his ex-colleagues.
25           E.   Defendant Parent Companies Recognized the Benefits of the
26                Conspiracy.
27         170.        Defendant parent companies benefitted from participation in the
28   conspiracy, as reflected in statements made by their respective parent entities.
     FOURTH CONSOLIDATED DIRECT                72
     PURCHASER CLASS ACTION COMPLAINT                      CASE NO. 15-MD-2670-JLS (MDD)
 1         171.        In its 2013 Annual Report, TUG stated that “our branded tuna
 2   business showed resilient growth from 2012 thanks to the price adjustments in
 3   Europe and more rational market competition in the US.” (Emphases added). It
 4   said in the same report that its future profit margins would depend upon
 5   “[r]easonable US canned tuna competition without unnecessary price [sic].”
 6   (Emphases added). In its 2014 Annual Report, TUG explicitly noted that this goal
 7   had been achieved. It stated:
 8         Thanks to reduced price competition (absence of cut throat pricing)
 9         and generally lower fish costs, our own tuna brands marked a great
           year of increased profitability. Despite minimal sales growth in the US,
10         competitive inventory cost and reasonable market conditions helped
11         lift the margin of our US brand. (Emphases added).

12         172.        The same report went on to note that “sensible market
13   competition, supported by lower raw material costs made it possible for our own
14   tuna brands to expand their margins through the year despite limited volume
15   growth.” (Emphases added). It indicated that future revenue growth would again be
16   dependent upon “[r]easonable US canned tuna market competition that focuses
17   more on consumption creation than market share alone.” (Emphases added).
18         173.        Similarly, Kelly Mayer, a partner in Lion (the owner of Bumble
19   Bee) released a memorandum in December of 2014 to limited partners that stated:
20         With respect to earnings development under our ownership, Bumble
21         Bee maintained and grew gross margins through disciplined pricing
           actions, leading to adjusted EBITDA climbing to over $150 million this
22         year, the highest level of EBITDA in the company’s history.
23   (Emphases added).
24         174.        And Dongwon has stated that “[t]he canned tuna market in the
25   U.S. is approximately a $1,700,000,000 USD market, but it is a mature market
26   where growth has stopped, and it maintains an oligopolistic system with Starkist
27   Co. (40%), Bumble Bee (25%), and Chicken of the Sea (15%), and represents a
28
     FOURTH CONSOLIDATED DIRECT               73
     PURCHASER CLASS ACTION COMPLAINT                     CASE NO. 15-MD-2670-JLS (MDD)
 1   structure in which the price of tuna cannot be efficiently reflected in the sales
 2   price of products.” (Emphases added).30
 3            175.       The “reasonable market conditions”, “more rational market
 4   competition”, “sensible market competition”, avoidance of battles for market share,
 5   “absence of cut throat pricing”, pricing structure that fails to efficiently reflect input
 6   costs, and pricing “discipline” that the various Defendants’ reports and statements
 7   note came about through collusion. In a truly competitive market, it would have
 8   been in the individual self-interest of each Defendant to increase market share
 9   during this period of declining costs and declining demand by lowering prices and
10   offering more promotions.
11            176.       TUG, Dongwon, and Lion Capital all directly profited as a result
12   of the conspiracy.
13            177.       As noted above, Lion Capital saw substantial increases of Bumble
14   Bee’s gross margins in recent years and structured the ownership of Bumble Bee to
15   take the full advantage of profits earned from the conspiracy.
16            178.       Similarly, Dongwon registered substantial additional income in
17   the period following the series of list price increases described above.
18            179.        Likewise, TUG stated in its 2014 Annual Report stated that “[t]he
19   overall gross margin of tuna in 2014 improved to 17.0 percent (from 12.5 percent in
20   2013) mainly due to gross margin expansion of branded business from lower fish
21   costs, price adjustments of EU operation in early 2014 as well as rational market
22   competition in the US.” (Emphases added).
23                     VIII.    CLASS ACTION ALLEGATIONS
24            180.       Plaintiffs Olean, Piggly Wiggly, Benjamin Foods, and Trepco
25   bring this action on behalf of themselves and as a class action pursuant to Rule
26
27
28   30
          The foregoing quotation is a translation from the Korean language.
     FOURTH CONSOLIDATED DIRECT                  74
     PURCHASER CLASS ACTION COMPLAINT                         CASE NO. 15-MD-2670-JLS (MDD)
 1   23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure on behalf of the
 2   following Class (the “Class”):
 3           All persons and entities that directly purchased packaged seafood
 4           products within the United States, its territories and the District of
             Columbia from any Defendant or any predecessor, subsidiary or affiliate
 5           thereof, at any time between June 1, 2011 to July 31, 2015. Excluded
 6           from the class are governmental entities, Defendants, any parent,
             subsidiary or affiliate thereof, and Defendants’ officers, directors,
 7           employees, and immediate families, as well as any federal judges or
 8           their staffs.

 9   Plaintiffs reserve the right to amend the Class definition as additional facts become
10   known through discovery.
11           181.        Plaintiffs do not know the exact number of members of the Class
12   because such information is in the exclusive control of Defendants. Due to the
13   nature of the trade and commerce involved, however, Plaintiffs believe that Class
14   members number at least in the thousands and are sufficiently numerous and
15   geographically dispersed throughout the United States, its territories, and the
16   District of Columbia so that joinder of all Class members is impracticable.
17           182.        There are questions of law and fact which are common to the
18   claims of Plaintiffs and the Class, including, but not limited to:
19                  a.    Whether Defendants engaged in a combination or conspiracy
20   with their co-conspirators to fix, raise, maintain, and/or stabilize the prices for
21   PSPs;
22                  c.    Whether the purpose and/or effect of the acts and omissions
23   alleged herein was to restrain trade, or to affect, fix, control, and/or maintain the
24   prices for PSPs;
25                  d.    The existence and duration of the horizontal agreements alleged
26   herein to fix, raise, maintain, and/or stabilize the prices for PSPs;
27                  e.    Whether Defendants violated Sections 1 and 3 of the Sherman
28   Act (15 U.S.C. §§ 1, 3);
     FOURTH CONSOLIDATED DIRECT                 75
     PURCHASER CLASS ACTION COMPLAINT                        CASE NO. 15-MD-2670-JLS (MDD)
 1                   f.    Whether Defendants’ agents, officers, employees, or
 2   representatives participated in correspondence and meetings in furtherance of the
 3   illegal conspiracy alleged herein, and, if so, whether such agents, officers,
 4   employees, or representatives were acting within the scope of their authority and in
 5   furtherance of Defendants’ business interests; and
 6                   g.    Whether, and to what extent, the conduct of Defendants caused
 7   injury to Plaintiffs and members of the Class, and, if so, the appropriate measure of
 8   damages.
 9            183.        Plaintiffs’ claims are typical of the claims of the members of the
10   Class.
11            184.        Plaintiffs will fairly and adequately assert and protect the interests
12   of the Class.
13            185.        Plaintiffs’ interests are coincident with, and not antagonistic to,
14   those of the other members of the Class.
15            186.        Plaintiffs are represented by counsel competent and experienced
16   in the prosecution of antitrust and class action litigation.
17            187.        The questions of law and fact common to the members of the
18   Class predominate over any questions affecting only individual members.
19            188.        A class action is superior to other available methods for the fair
20   and efficient adjudication of this controversy because:
21                   a.    The prosecution of separate actions by individual members of
22   the Class would create a risk of inconsistent or varying adjudications, establishing
23   incompatible standards of conduct for Defendants.
24                   b.    The Class is readily definable and one for which records should
25   exist in the files of Defendants.
26                   c.    Prosecution as a class action will eliminate the possibility of
27   repetitious litigation.
28
     FOURTH CONSOLIDATED DIRECT                   76
     PURCHASER CLASS ACTION COMPLAINT                          CASE NO. 15-MD-2670-JLS (MDD)
 1                   d.     Treatment as a class action will permit a large number of
 2   similarly situated persons to adjudicate their common claims in a single forum
 3   simultaneously, efficiently, and without the duplication of effort and expense that
 4   numerous individual actions would require.
 5                   e.     Class treatment will permit the adjudication of relatively small
 6   claims by many Class members who otherwise could not afford to litigate an
 7   antitrust claim such as is asserted in this complaint on an individual basis.
 8          189.           This class action presents no difficulties of management that
 9   would preclude its maintenance as a class action.
10             IX.        TOLLING OF THE STATUTE OF LIMITATIONS
11          190.           Plaintiffs had neither actual nor constructive knowledge of the
12   facts constituting its claim for relief.
13          191.           Plaintiffs and members of the Class did not discover, and could
14   not have discovered through the exercise of reasonable diligence, the existence of
15   the conspiracy alleged herein until at least July of 2015. Indeed, the conspiracy was
16   apparently only uncovered by DOJ in the process of reviewing internal company
17   documents relating to the proposed merger between COSI and Bumble Bee.
18          192.           Defendants engaged in a secret conspiracy and did not reveal facts
19   that would put Plaintiffs or the Class on inquiry notice that there was an agreement
20   to fix prices for PSPs. By their very nature, price-fixing conspiracies are inherently
21   self-concealing. Defendants agreed among themselves to conceal their unlawful
22   conspiracy, including by agreeing not to discuss the conspiracy publicly and by
23   other means of avoiding detection and maintaining secrecy, such as the use of
24   nonpublic e-mails and private telephone calls, as described above. Accordingly,
25   Plaintiffs could not have had either actual or constructive knowledge of the price
26   fixing scheme until the public disclosure of the DOJ’s criminal investigation.
27          193.           Defendants avoided confirming or referencing their illegal
28   agreement in writing, instead conducting most of their conspiratorial
     FOURTH CONSOLIDATED DIRECT                   77
     PURCHASER CLASS ACTION COMPLAINT                          CASE NO. 15-MD-2670-JLS (MDD)
 1   communications via direct conspirator-to-conspirator telephone calls and in-person
 2   meetings among the conspirators. These communications include the telephone
 3   conversations referenced in this complaint. The absence of direct written
 4   communications among the co-conspirators confirming their agreement made
 5   detection more difficult.
 6         194.        The guilty plea of K. Worsham of Bumble Bee further raises the
 7   inference that the conspiracy was affirmatively concealed. K. Worsham is the son
 8   of R. Worsham, who was a consultant for StarKist. The involvement of both father
 9   and son in the collusive activity allowed Defendants an avenue to pass competitive
10   information in private with no need to present an explanation for why they should
11   be meeting and communicating.
12
13         195.        In connection with the 2011-12 price increases discussed above,
14   COSI, StarKist, and Bumble Bee interacted mostly through telephonic
15   communications, text messages, or face-to-face meetings, as described above. As
16   alleged above,
17
18             . By these means, Defendants ensured that a written record of their
19   interactions with each other concerning this price increase was not created. There
20   was no way Plaintiffs could have discovered the existence of these communications
21   any earlier than they have.
22         196.        With respect to these various conspiratorial acts, confidential
23   documents of one Defendant were often received by another Defendant with
24   instructions not to share or distribute. Examples have been given above.
25         197.        While implementing the various collusive price increases,
26   Defendants consistently gave pretextual public reasons for them, such as rising
27   costs, a weakening United States dollar, or other factors. Examples of these
28   pretextual statements include:
     FOURTH CONSOLIDATED DIRECT                78
     PURCHASER CLASS ACTION COMPLAINT                      CASE NO. 15-MD-2670-JLS (MDD)
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     FOURTH CONSOLIDATED DIRECT         79
     PURCHASER CLASS ACTION COMPLAINT        CASE NO. 15-MD-2670-JLS (MDD)
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16          (k) David Melbourne of Bumble Bee saying in an August 2012 Intrafish
17         article that “[t]he leading brands took pricing action due to escalating fish
18         costs”.
19         198.        None of these communications ever mentioned Defendants’
20   collusion or the fact that, as DOJ’s Baer has stated, their industry was “not
21   functioning competitively.” In fact, the communications serve to reassure the
22   public that markets were indeed functioning competitively.
23         199.        Defendants thus actively misled their customers about the price-
24   fixing scheme. Their various justifications for price increases did not disclose that
25   they had agreed among themselves to fix, raise and/or stabilize the price of PSPs.
26   Defendants’ justifications for their price increases were also misleading, to the
27   extent they were true even in part, because of their failure to disclose that the price
28   increases in fact resulted from their illegal agreement and conspiracy.
     FOURTH CONSOLIDATED DIRECT                 80
     PURCHASER CLASS ACTION COMPLAINT                        CASE NO. 15-MD-2670-JLS (MDD)
 1         200.         Additionally, as noted above, Defendants shared confidential
 2   information among themselves in furtherance of the conspiracy through
 3   surreptitious means, such as the use of personal or spousal e-mail of addresses and
 4   the concealment of the true contents of those e-mails through the use of innocuous
 5   titles. Defendants’ representatives also had meetings with each other at locations
 6   outside of their respective offices for the purpose of concealing their conspiracy.
 7         201.         Finally, Lischewski took steps to conceal his own involvement (as
 8   well as Lion Capital’s and Lion Americas’ involvement) in the conspiracy.
 9
10
11
12
13
14                                           Indeed, the Grand Jury investigating
15   Defendants’ conspiracy indicted Lischewski for his role in that conspiracy and the
16   indictment expressly alleged that he deleted emails to conceal his unlawful conduct.
17          202.        Because Defendants’ communications, agreement, understanding
18   and overall conspiracy was kept secret, Plaintiffs and members of the Class were
19   unaware of Defendants’ unlawful conduct alleged herein and did not know that they
20   were paying artificially high prices for PSPs during the Class Period.
21                              X.    CAUSE OF ACTION.
22         Violation of Sections 1 and 3 of the Sherman Act (15 U.S.C. §§ 1, 3).
23         203.         Plaintiffs incorporate by reference the preceding paragraphs as if
24   fully set forth herein.
25         204.         Defendants and their co-conspirators engaged in a contract,
26   combination, and conspiracy to artificially fix, raise, maintain, and/or stabilize the
27   prices of PSPs within the United States, its territories, and the District of Columbia
28   in violation of Sections 1 and 3 of the Sherman Act (15 U.S.C. §§ 1, 3).
     FOURTH CONSOLIDATED DIRECT                 81
     PURCHASER CLASS ACTION COMPLAINT                       CASE NO. 15-MD-2670-JLS (MDD)
 1         205.        Defendants and their co-conspirators agreed to, and did in fact,
 2   restrain trade or commerce by fixing, raising, maintaining, and/or stabilizing at
 3   artificial and non-competitive levels, the prices of PSPs.
 4         206.        In formulating and effectuating their contract, combination or
 5   conspiracy, Defendants and their co-conspirators engaged in anticompetitive
 6   activities, the purpose and effect of which were to artificially fix, raise, maintain
 7   and/or stabilize the price of PSPs.
 8         207.        The illegal combination and conspiracy alleged herein had the
 9   following effects, among others:
10                a.     The prices charged by Defendants to, and paid by, Plaintiffs and
11   members of the Class for PSPs were fixed, raised, maintained and/or stabilized at
12   artificially high and non-competitive levels;
13                b.     Plaintiffs and members of the Class have been deprived of free
14   and open competition in the purchase of PSPs;
15                c.     Plaintiffs and members of the Class have been required to pay
16   more for PSPs than they would have paid in a competitive marketplace absent
17   Defendants’ price-fixing conspiracy;
18                d.     Competition in the sale of PSPs has been restrained, suppressed
19   or eliminated.
20         208.        As a direct and proximate result of Defendants’ conduct, Plaintiffs
21   and members of the Class have been injured and damaged in their business and
22   property in an amount to be determined according to proof.
23                            XI.    PRAYER FOR RELIEF
24         WHEREFORE, Plaintiffs pray:
25         A.     That the Court determine that this action may be maintained as a class
26   action under Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure and
27   direct that reasonable notice of this action, as provided by Rule 23(c)(2) of the
28   Federal Rules of Civil Procedure, be given to members of the Class;
     FOURTH CONSOLIDATED DIRECT                 82
     PURCHASER CLASS ACTION COMPLAINT                        CASE NO. 15-MD-2670-JLS (MDD)
 1         B.     That the Court adjudge and decree that the contract, combination and
 2   conspiracy alleged herein is a per se unreasonable restraint of trade in violation of
 3   Sections 1 and 3 of the Sherman Act;
 4         C.     That the Court enter judgment against Defendants, jointly and
 5   severally, in favor of Plaintiffs and the Class;
 6         D.     That the Court award Plaintiffs and the Class treble damages;
 7         E.     That the Court award Plaintiffs and the Class attorneys’ fees and costs
 8   as well as pre-judgment and post-judgment interest as permitted by law; and
 9         F.     That the Court award Plaintiffs and the Class such other and further
10   relief as may be deemed necessary and appropriate.
11                               XII.    JURY DEMAND
12         Pursuant to Fed. R. Civ. P. 38(c), Plaintiffs demand a trial by jury on all
13   matters so triable.
14
15   Dated: October 5, 2018                  Respectfully submitted,
16
17                                        By: s/ Bonny E. Sweeney
18                                          Michael P. Lehmann
                                            Bonny E. Sweeney
19                                          Christopher L. Lebsock
20                                          Samantha J. Stein
                                            HAUSFELD LLP
21                                          600 Montgomery Street, Suite 3200
22                                          San Francisco, CA 94111
                                            Tel: (415) 633-1908
23                                          Fax: (415) 358-4980
24                                          E-mail: mlehmann@hausfeld.com
                                            E-mail: bsweeney@hausfeld.com
25                                          E-mail: clebsock@hausfeld.com
26                                          E-mail: sstein@hausfeld.com
27                                           Michael D. Hausfeld
28                                           James J. Pizzirusso

     FOURTH CONSOLIDATED DIRECT                 83
     PURCHASER CLASS ACTION COMPLAINT                       CASE NO. 15-MD-2670-JLS (MDD)
 1                                      HAUSFELD LLP
                                        1700 K Street NW, Suite 650
 2                                      Washington, DC 20006
 3                                      Telephone: (202) 540-7200
                                        Facsimile: (202) 540-7201
 4                                      E-mail: mhausfeld@hausfeld.com
 5                                      E-mail: jpizzirusso@hausfeld.com

 6                                      Counsel for Plaintiff Olean Wholesale
 7                                      Grocery Cooperative, Inc. and Interim Lead
                                        Counsel for the Direct Purchaser Class
 8
 9                                      Arthur N. Bailey
                                        Marco Cercone
10                                      RUPP BASE PFALZGRAF
11                                      CUNNINGHAM LLC
                                        1600 Liberty Building
12                                      424 Main Street
13                                      Buffalo, New York 14202
                                        Telephone: (716) 664-2967
14                                      Facsimile: (716) 664-2983
15                                      E-mail: bailey@ruppbaase.com
                                        E-mail: cercone@ruppbaase.com
16
17                                      Lesley Weaver
                                        BLEICHMAR FONTI & AULD LLP
18                                      1999 Harrison Street, Suite 670
19                                      Oakland, CA 94612
                                        Tel: (415) 445-4003
20                                      Fax: (415) 445-4020
21                                      lweaver@bfalaw.com
22                                      Additional Counsel for Plaintiff Olean
23                                      Wholesale Grocery Cooperative, Inc.
24                                      Barbara Hart
25                                      Grace Lee
                                        LOWEY DANNENBERG, P.C.
26                                      44 South Broadway, Suite 1100
27                                      White Plains, New York 10601
                                        (O) 914-997-0500
28
                                        (F) 914-997-0035
     FOURTH CONSOLIDATED DIRECT           84
     PURCHASER CLASS ACTION COMPLAINT                 CASE NO. 15-MD-2670-JLS (MDD)
 1                                      E-Mail: bhart@lowey.com
                                        E-Mail: glee@lowey.com
 2
 3                                      Counsel for Plaintiff Pacific Groservice Inc.
                                        d/b/a PITCO Foods and Member of Direct
 4                                      Purchaser Plaintiffs’ Steering Committee
 5
                                        Solomon B. Cera (Cal. Bar No. 99467)
 6                                      Thomas C. Bright (Cal. Bar No. 169713)
 7                                      Louis A. Kessler (Cal. Bar No. 243703)
                                        CERA LLP
 8                                      595 Market Street, Suite 2300
 9                                      San Francisco, California 94105
                                        Tel: (415) 777-2230
10                                      Fax: (415) 777-5189
11
                                        C. Andrew Dirksen (Cal. Bar No. 130064)
12                                      CERA LLP
13                                      800 Boylston St., 16th Floor
                                        Boston, MA 02199
14                                      Tel: (857) 453-6555
15                                      Fax: (415) 777-5189
16                                      Counsel for Plaintiffs Howard Samuels as
17                                      Trustee in Bankruptcy for Central Grocers,
                                        Inc. and Piggly Wiggly Alabama Distributing
18                                      Co., Inc. and Member of Direct Purchaser
19                                      Plaintiffs’ Steering Committee
20                                      Jason S. Hartley (CA Bar No. 192514)
21                                      Jason M. Lindner (CA Bar No. 211451)
                                        HARTLEY LLP
22                                      550 West C Street, Suite 1750
23                                      San Diego, CA 92101
                                        Phone: (619) 400-5822
24                                      Fax: (619) 400-5832
25                                      E-mail: hartley@hartleyllp.com
                                        E-mail: lindner@hartleyllp.com
26
27                                      Counsel for Plaintiff Trepco Imports &
                                        Distribution, Ltd.
28
     FOURTH CONSOLIDATED DIRECT           85
     PURCHASER CLASS ACTION COMPLAINT                  CASE NO. 15-MD-2670-JLS (MDD)
 1
                                        Stephen R. Neuwirth
 2                                      Sami H. Rashid
                                        Joseph N. Kiefer
 3
                                        QUINN EMANUEL URQUHART
 4                                      & SULLIVAN, LLP
                                        51 Madison Avenue, 22nd Floor
 5
                                        New York, NY 10010
 6                                      Telephone: (212) 849-7000
                                        Facsimile: (212) 849-7100
 7
                                        E-mail:
 8                                      stephenneuwirth@quinnemanuel.com
 9                                      E-mail: samirashid@quinnemanuel.com
                                        E-mail: josephkiefer@quinnemanuel.com
10
11                                      Stanley Bernstein
                                        Joseph Seidman
12                                      BERNSTEIN LIEBHARD LLP
13                                      10 East 40th Street
                                        New York, NY 10016
14                                      Telephone: (212) 779-1414
15                                      Facsimile: (212) 779-3218
                                        E-mail: bernstein@bernlieb.com
16                                      E-mail: seidman@bernlieb.com
17
                                        Counsel for Plaintiff Benjamin Foods LLC
18                                      And Members of Direct Purchaser Plaintiffs’
19                                      Steering Committee

20                                      Whitney E. Street (Cal. Bar No. 223870)
21                                      BLOCK & LEVITON LLP
                                        520 Third Street, Suite 108
22                                      Oakland, CA 94607
23                                      Telephone: (415) 968-8999
                                        Facsimile: (617) 507-6020
24                                      E-mail: whitney@blockesq.com
25
                                        Member of Direct Purchaser Plaintiffs’
26                                      Steering Committee
27
                                        Allan Steyer (Cal. Bar No. 100318)
28                                      D. Scott Macrae (Cal. Bar No. 104663)
     FOURTH CONSOLIDATED DIRECT           86
     PURCHASER CLASS ACTION COMPLAINT                 CASE NO. 15-MD-2670-JLS (MDD)
 1                                      Jill M. Manning (Cal. Bar No. 178849)
                                        STEYER LOWENTHAL BOODROOKAS
 2                                      ALVAREZ & SMITH LLP
 3                                      One California Street, Suite 300
                                        San Francisco, CA 94111
 4                                      Telephone: (415) 421-3400
 5                                      Facsimile: (415) 421-2234
                                        E-mail: asteyer@steyerlaw.com
 6                                      E-mail: smacrae@steyerlaw.com
 7                                      E-mail: jmanning@steyerlaw.com
 8                                      Additional Counsel for the Direct Purchaser
 9                                      Plaintiffs
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     FOURTH CONSOLIDATED DIRECT           87
     PURCHASER CLASS ACTION COMPLAINT                 CASE NO. 15-MD-2670-JLS (MDD)
 1                             CERTIFICATE OF SERVICE
 2         I certify that on October 5, 2018, I filed the foregoing document with the Clerk
 3   of the Court for the United States District Court, Southern District of California, by
 4   using the Court’s CM/ECF System, which sends notifications of such filings to all
 5   counsel of record.
 6                                                  By: s/ Bonny E. Sweeney
                                                    Bonny E. Sweeney
 7                                                  Interim Lead Counsel for the Direct
 8                                                  Purchaser Class Plaintiffs Track
                                                    HAUSFELD LLP
 9                                                  bsweeney@hausfeld.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     FOURTH CONSOLIDATED DIRECT                88
     PURCHASER CLASS ACTION COMPLAINT                       CASE NO. 15-MD-2670-JLS (MDD)
